

COOPERATION AGREEMENT
 
dated as of December 20, 2007
 
by and among
 
MOBILE SATELLITE VENTURES LP,
 
MOBILE SATELLITE VENTURES (CANADA) INC.,
 
SKYTERRA COMMUNICATIONS, INC.
 
and
 
INMARSAT GLOBAL LIMITED
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

     
Page
ARTICLE 1 - RULES OF CONSTRUCTION
1
Section 1.1
 
Defined Terms
1
Section 1.2
 
General Rules of Interpretation
1
Section 1.3
 
Headings
2
Section 1.4
 
Timing of Obligations
2
ARTICLE 2 - COMMERCIAL TRIALS
2
Section 2.1
 
Description of Trials
2
Section 2.2
 
Selection of Areas for Trials; Operational Parameters
2
Section 2.3
 
Involvement of Inmarsat in Trials
2
Section 2.4
 
Costs
3
Section 2.5
 
Spectrum for the Trials
3
Section 2.6
 
Mutual Support for the Trials and Phase 1 Implementation
3
ARTICLE 3 - COORDINATION OF L-BAND SPECTRUM
4
Section 3.1
 
Commitments Regarding Coordination
4
 
(a)
General
4
 
(b)
Full Benefits of the Trials, the Plans, and the Arbitrations
4
 
(c)
Multi-lateral Coordination
5
 
(d)
Overall Purposes of Coordination
6
Section 3.2
 
Spectrum Plans; Usage of L-band Spectrum by the Parties
6
 
(a)
The Phase 0 Spectrum Plan
6
 
(b)
The Phase 1 and Phase 1A Spectrum Plans
9
 
(c)
The Phase 1 Alternative Spectrum Plans
12
 
(d)
The Phase 2 Spectrum Plan
13
 
(e)
Default Spectrum Plans
14
 
(f)
[This paragraph intentionally omitted.]
15
 
(g)
Transitions to Different Spectrum Plans
15
 
(h)
Additional Transition Actions
16
 
(i)
Transition Costs
16
Section 3.3
 
Spectrum Sharing
16
 
(a)
Scope
16

 
i

--------------------------------------------------------------------------------


 

 
(b)
Term and Termination
17
 
(c)
Process for Implementing the L-band Coordination Plan
17
Section 3.4
 
Access to Additional L-Band Spectrum
18
Section 3.5
 
ATC Operations
20
ARTICLE 4 - PAYMENTS TO INMARSAT
20
Section 4.1
 
Payment on Effective Date
20
Section 4.2
 
Payment on Giving the Phase 1 Notice
21
Section 4.3
 
Payment of the Phase 1 Compensation
21
 
(a)
Transition Acceleration
21
 
(b)
Transition Payment
22
Section 4.4
 
Payment on Completion of Implementation of Phase 1 Transition
22
Section 4.5
 
Phase 2 Annual Payments
23
 
(a)
Size of the Phase 2 Annual Payments
23
 
(b)
Early Termination and Notice
23
 
(c)
Payment Default
25
Section 4.6
 
Fair Market Value
25
Section 4.7
 
Taxes
26
Section 4.8
 
Interest on Late Payments
26
ARTICLE 5 - REGULATORY FILINGS AND SIMILAR MATTERS
27
Section 5.1
 
Withdrawal of Pending Filings
27
Section 5.2
 
New Filings
27
Section 5.3
 
Meetings with Administrations
28
Section 5.4
 
Further Communications from and with Administrations, Other Regulatory Agencies,
or the ITU
28
 
(a)
Communications from Administrations, Other Regulatory Agencies or the ITU
28
 
(b)
Communications with Administrations, Other Regulatory Agencies or the ITU
28
Section 5.5
 
Implementation of the L-band Coordination Plan
29
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES; COVENANTS
31
Section 6.1
 
Representations of Inmarsat
31
Section 6.2
 
Representations of the MSV Parties
31
Section 6.3
 
Limitation on Representations and Warranties
32

 
ii

--------------------------------------------------------------------------------


 
Section 6.4
 
Contingent Reciprocal License Grant
32
Section 6.5
 
Export Control Regulations
32
Section 6.6
 
Compliance
32
Section 6.7
 
Actions by Affiliates and Other Third Parties
33
Section 6.8
 
Public Announcements and Disclosures
33
Section 6.9
 
Further Assurances
33
ARTICLE 7 - TERM AND TERMINATION
34
Section 7.1
 
Term
34
Section 7.2
 
Termination
34
Section 7.3
 
Regulatory Change
35
Section 7.4
 
Force Majeure
35
Section 7.5
 
Survival
36
ARTICLE 8 - INDEMNIFICATION
36
Section 8.1
 
Indemnification by the Parties; Limitation of Liability
37
Section 8.2
 
Indemnification Procedure
38
Section 8.3
 
Protection of Proprietary Technology
38
ARTICLE 9 - MISCELLANEOUS
39
Section 9.1
 
Confidentiality
39
Section 9.2
 
Notices
39
Section 9.3
 
Binding Effect, Successors and Assigns
40
Section 9.4
 
Amendments and Waivers
41
Section 9.5
 
Allocation Between MSVLP, MSV Canada and SkyTerra
41
Section 9.6
 
Governing Law
41
Section 9.7
 
Disputes; Exclusive Jurisdiction; Waiver of Jury Trial
41
Section 9.8
 
Time of the Essence; Remedies; Specific Performance
42
Section 9.9
 
No Implied Waivers
42
Section 9.10
 
Relationship
42
Section 9.11
 
Severability
43
Section 9.12
 
Interpretation
43
Section 9.13
 
Expenses
43
Section 9.14
 
Compliance with Law
43
Section 9.15
 
No Recourse
43
Section 9.16
 
No Reliance
43

 
iii

--------------------------------------------------------------------------------


 
Section 9.17
 
Entire Agreement
43
Section 9.18
 
Counterparts
44



iv

--------------------------------------------------------------------------------


 
INDEX OF EXHIBITS
 
Exhibit
 
Subject
     
A
 
Definitions
     
B
 
Possible Trial Markets
     
B1
 
Form of Subscription Agreement
     
B2
 
Form of Registration Rights Agreement
     
B3
 
Phase 0 Block Loan Agreement (and Form to be Conformed for Commercial Trial
Loans)
   
 
   
Technical and Coordination Matters in Exhibits C-V

 
v

--------------------------------------------------------------------------------


 
COOPERATION AGREEMENT
 
This Cooperation Agreement (the “Agreement”), dated as of December 20, 2007, is
by and between Mobile Satellite Ventures LP, a Delaware limited partnership
(“MSVLP”), Mobile Satellite Ventures (Canada) Inc., an Ontario corporation (“MSV
Canada”), and SkyTerra Communications, Inc., a Delaware corporation (“SkyTerra,”
and, together with MSVLP and MSV Canada, the “MSV Parties” and each an “MSV
Party”), on the one hand, and Inmarsat Global Limited, a company incorporated
under the laws of England and Wales (“Inmarsat” and, together with the MSV
Parties, collectively the “Parties” and each individually a “Party”), on the
other hand.
 
WHEREAS, each of the MSV Parties and Inmarsat, directly and/or through their
subsidiaries and affiliates, have different satellite platforms, regulatory
authorizations, L-band licenses, technologies, proprietary intellectual
property, and capabilities for deploying mobile satellite services (“MSS”) with
or without integrated ancillary terrestrial component (“ATC”) technology and
with respect to current and future mobile satellite services;
 
WHEREAS, each of the MSV Parties and Inmarsat desire to increase and make more
efficient use of the L-band spectrum resource and the accompanying orbital
resources to provide competitive and innovative, cost-effective communications
solutions to end users in North America, including to rural and remote users,
emergency responders and the homeland security community; and
 
WHEREAS, the Parties wish to provide for greater certainty with respect to
satellite coordination of the L-band for North American operations, future
assignments and use of the L-band spectrum, and certain technical and
operational issues.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
 
ARTICLE 1 - RULES OF CONSTRUCTION
 
Section 1.1 Defined Terms. The terms set forth in Exhibit A or any other Exhibit
hereto, as used in this Agreement, have the meanings ascribed thereto at Exhibit
A or such other Exhibit.
 
Section 1.2 General Rules of Interpretation. Whenever the context requires, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “or” and “any” are not exclusive and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” Except as specifically otherwise provided in this Agreement, a
reference to an Article, Section or Exhibit is a reference to an Article or
Section of this Agreement or an Exhibit hereto, and the terms “hereof,”
“herein,” and other like terms refer to this Agreement as a whole, including the
Exhibits hereto. The terms “Dollars” and “$” shall mean United States Dollars.
 

--------------------------------------------------------------------------------


 
Section 1.3 Headings. The division of this Agreement into Articles and Sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
 
Section 1.4 Timing of Obligations. As described below, various obligations of
the Parties are effective upon the signing of this Agreement by all the Parties
(the “Signing Date”) or at a specific time that is tied to the Signing Date and
other obligations of the Parties are effective upon the Effective Date or
thereafter.
 
ARTICLE 2 - COMMERCIAL TRIALS
 
Section 2.1 Description of Trials. Commencing on the Effective Date, the MSV
Parties shall be entitled to conduct a program of limited trials and
demonstrations, with partners of their choosing, to test broadband and other
applications utilizing the spectrum blocks identified in Section 2.5 below
coordinated for use by the MSV Parties and Inmarsat, in a single land-locked
area in the United States or Canada in accordance with the provisions of Section
2.2 below (the “Trials”). The Trials may be conducted by the MSV Parties, at
their sole discretion, until the later of September 1, 2011 and, if the MSV
Parties deliver a Phase 1 Notice in accordance with Section 3.2(b)(i) below, the
Phase 1 Completion Date (such later date, the “Trials End Date”) provided
always, that the MSV Parties at their election may terminate the Trials at any
earlier time and the date of such voluntary termination shall then (except for
purposes of Section 2.6 below) be the Trials End Date. For the avoidance of
doubt, notwithstanding the foregoing, the MSV Parties may in their absolute
discretion commence in any part of North America any trial deployed using L-band
spectrum designated for their use in the Spectrum Plan then in effect hereunder,
provided always, that in any such case the MSV Parties comply in full with the
provisions of this Agreement relating to such Spectrum Plans, including the
inter-system interference parameters set out at Section 3.5 below (and in the
Exhibits referred to therein, including Exhibit N or N Prime, as applicable).
 
Section 2.2 Selection of Areas for Trials; Operational Parameters. The MSV
Parties shall select in their absolute discretion one of the Possible Trial
Markets listed in Exhibit B as the market in which to conduct the Trials. If the
MSV Parties wish to conduct the Trials in a market other than one of the
Possible Trial Markets listed in Exhibit B, the MSV Parties shall not be
permitted to conduct a Trial in such market unless Inmarsat agrees in writing in
advance. The MSV Parties shall conduct the Trials in accordance with the
technical and operating parameters set forth in Exhibit N Prime and with a view
to minimizing potential interference to MSS terminals. Inmarsat agrees that, to
the extent any of the end users of its MSS (“End Users”) receive harmful
interference as a result of Trials which have been operated in a Possible Trial
Market listed in Exhibit B (or other agreed market) exclusively within the
technical and operating parameters set forth in Exhibit N Prime, Inmarsat will
be responsible for working with those customers to provide suitable alternatives
and will not request (in a regulatory forum or otherwise) any action by the MSV
Parties that may restrict such Trials.
 
Section 2.3 Involvement of Inmarsat in Trials. The MSV Parties shall provide
Inmarsat with full and unrestricted access to the Trials conducted in accordance
with the above provisions, including access to all technical, operating and
customer data that is generated by the Trials, provided that all such
information will be deemed proprietary to the MSV Parties and subject to the
confidentiality provisions of Section 9.1 hereof. The MSV Parties shall consult
with Inmarsat at least on a quarterly basis regarding the establishment,
development, progress and relative success of the Trials and will have due
regard to the reasonable views and recommendations of Inmarsat regarding such
matters.
 
2

--------------------------------------------------------------------------------


 
Section 2.4 Costs. Implementation of the Trials shall be exclusively the
responsibility and at the cost of the MSV Parties, and Inmarsat shall have no
obligation to itself incur any costs or to reimburse any of the MSV Parties for
any costs that the MSV Parties may incur, in relation to the same. Any and all
costs incurred by any of the Parties relating to the Trials contemplated by this
Article 2, and their related filings, will be exclusively for the account of the
MSV Parties provided that (a) those costs incurred by Inmarsat in connection
with providing suitable alternatives to its customers, as described in Section
2.2 above, and (b) those additional costs incurred by and at the discretion of
Inmarsat for its benefit (e.g., additional consultants and Inmarsat travel
attendance) shall be exclusively for the account of Inmarsat.
 
Section 2.5 Spectrum for the Trials. The Trials shall be conducted in the
frequencies 1545-1557/1646.5-1658.5 MHz (the “Trial Frequencies”) and for such
purpose Inmarsat shall make available free of charge to the MSV Parties, in the
geographic area of the Trials only, any spectrum currently utilized by Inmarsat
(or made available to Inmarsat under the Phase 0 Spectrum Plan) and forming part
of the Trial Frequencies, by way of a grant of temporary use, for the purposes
of the Trials only, which shall terminate automatically on the Trials End Date.
In the event that the Trials cannot be conducted within the Trial Frequencies
because of government or other unrelated unilateral third party actions or
inactions, the Parties agree that they will respectively use their commercially
reasonable efforts to (a) remedy the situation, including through consideration
of alternative geographic area locations (which the MSV Parties may propose) as
Possible Trial Markets with reasonably acceptable characteristics, in order to
make fully available the Trial Frequencies for the Trials, failing achievement
of which (b) make available alternative spectrum for the Trials to ensure that
each Party obtains the full benefit of the Trials (in accordance with the
provisions of Section 3.1(b) below). To the extent any of the spectrum used for
the Trials is currently, or becomes, utilized by Inmarsat hereunder, the MSV
Parties will enter into a spectrum loan agreement with respect to such Inmarsat
spectrum for the term of the Trials in the form of the Phase 0 Block Loan
Agreement (Exhibit B3), mutatis mutandis with changes to reflect the spectrum to
be used, the term of the use by the MSV Parties and otherwise consistent with
the provisions of this Section 2.5.
 
Section 2.6 Mutual Support for the Trials and Phase 1 Implementation. The
Parties agree that the Trials are intended to be a precursor to enable the MSV
Parties to secure a commercial partner and to move ahead with one or more
partners in a full-scale implementation of a hybrid MSS/ATC service supporting a
UMB, Wimax, LTE or other communications service to the North American mass
consumer market and based on adoption of either the Phase 1 Spectrum Plan or the
Phase 1A Spectrum Plan leading through a commercial scale-up to adoption of the
Phase 2 Spectrum Plan within the time frames stipulated for adoption of those
Spectrum Plans (the “Purpose”). The Parties agree to use their respective best
commercial efforts expeditiously to advance the Purpose and to do no act or
thing which would or would be likely to detract from the Purpose, from the
Signing Date (i) until December 31, 2009 and, (ii) in the event that the
Effective Date has occurred, until the Trials End Date (the “Minimum Period”).
In order to facilitate such purpose, during the Minimum Period, Inmarsat shall
cooperate with and affirmatively support the MSV Parties’ efforts in respect of
the Trials implemented in accordance with this Agreement, including supporting
the MSV Parties’ requests for necessary regulatory approvals. In addition to the
foregoing, the MSV Parties agree to use their respective best efforts to procure
the expeditious completion of the Triggering Investment in order to cause the
Effective Date to occur.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3 - COORDINATION OF L-BAND SPECTRUM
 
Section 3.1 Commitments Regarding Coordination.
 
(a) General. The Parties’ coordination of the operation of their respective
L-band systems includes: (i) the use of spectrum by the MSV Parties and Inmarsat
with respect to their North American operations as set forth in the Phase 0
Spectrum Plan (as defined in Section 3.2(a) hereof), the Phase 1 Spectrum Plan
(as defined in Section 3.2(b) hereof), the Phase 1A Spectrum Plan (as defined in
Section 3.2(b) hereof), the Phase 1 Alternative Spectrum Plans (as defined in
Section 3.2(c) hereof), the Phase 2 Spectrum Plan (as defined in Section 3.2(d)
hereof) and the Primary Default Spectrum Plan (as defined in Section 3.2(e)
hereof, and, collectively with the Phase 0 Spectrum Plan, the Phase 1 Spectrum
Plan, the Phase 1A Spectrum Plan, the Phase 1 Alternative Spectrum Plans and the
Phase 2 Spectrum Plan, the “Spectrum Plans”); (ii) ongoing agreement and
coordination between the Parties relating to the development and maintenance of
spectrum coordination, loan, re-use, assignment and/or other mechanisms to make
available third party L-band spectrum or space segment capacity in ITU Region 2
as detailed in Section 3.4 below and in Exhibit M (the “Third Party Spectrum
Plans”), which support and are integrated in the Spectrum Plans; (iii) agreement
on a comprehensive L-band Coordination Plan (as set out in Section 3.3 and
Exhibit L) that incorporates the Spectrum Plans and the Third Party Spectrum
Plans and specific parameters to which the Parties have already agreed; and (iv)
agreement on the terms for operation of ATC in ITU Region 2 (as set out in
Section 3.5 and Exhibits N, N Prime, T, U and V) and as set out in Exhibit M
with regard to each of the provisions (i)-(iv) above as applicable. The Spectrum
Plans, the Third Party Spectrum Plans, the L-band Coordination Plan, and the
terms for operation of ATC are collectively referred to herein as the “Plans.”
 
(b) Full Benefits of the Trials, the Plans, and the Arbitrations. The Parties
agree to use their respective best commercial efforts to take all actions (or
omit to take actions) necessary or desirable in order to ensure that each Party
obtains the full benefit of the Trials in accordance with Article 2 above, the
Plans in accordance with the provisions of this Article 3, the results of any
Disputed Spectrum arbitration in accordance with Section 3.2, L-band
Coordination Plan arbitration in accordance with Section 3.3, or ATC arbitration
in accordance with Section 3.5 (together the “Arbitrations”) or other benefits
of the Parties described hereunder. The Parties shall provide for satellite and
spectrum coordination and use that is consistent with the Plans (including, in
the event of any default, any modification to a previously operative, or
adoption of an agreed, Spectrum Plan), in each Party’s future commercial
relationships and operators’ agreements (including any renewals or extensions of
existing commercial relationships and operators’ agreements) and in its
correspondence and actions with or before the ITU, all relevant Administrations
and third party coordination agreements. Without limiting the generality of the
foregoing, the Parties agree that if, at any time, any particular Trial, Plan,
Arbitration or other benefit hereunder cannot readily be made available to the
Parties or any of them hereunder in accordance with the terms of this Agreement
because the Administrations or other third parties indicate disapproval of any
of the same, then, subject to compliance with applicable regulatory and legal
requirements, the Parties shall use their respective best commercial efforts
(except as otherwise specified in relation to any rights hereunder) to take all
actions (a) to remedy the situation, to make fully available the full benefit of
the Trials in accordance with Article 2 above, the Plans in accordance with the
provisions of this Article 3 (including, in the event of any default, or any
modification to a previously operative, or adoption of an agreed, Spectrum
Plan), the Arbitrations in accordance with Sections 3.2, 3.3 and 3.5, and/or all
other benefits of the Parties as described hereunder, failing achievement of
which (b) to enter into alternative commercial contractual arrangements
(including, for example, capacity lease or similar agreements) to the extent
necessary to ensure that the Parties realize operational and commercial benefits
that mirror, as closely as possible, the operational and commercial benefits
intended to be derived from the Trials, the Plans, the Arbitrations, and/or
other benefits hereunder as aforesaid, without net incremental cost or benefit
to each other for access to the full benefit of the Trials, Plans, Arbitrations,
and/or other benefits hereunder.
 
4

--------------------------------------------------------------------------------


 
(c) Multi-lateral Coordination. The Parties agree that the 1999 SSA adopted
pursuant to the Mexico City MOU, the underlying technical parameters of those
arrangements, and subsequent bilateral arrangements, as modified by the
provisions of this Agreement and by the Plans to be implemented pursuant to this
Agreement, comprise a multilateral international spectrum coordination
arrangement among the Parties under the Mexico City MOU. The Parties will use
their best commercial efforts to implement this Agreement and the Plans (as
modified from time to time under this Agreement), inter alia, through bilateral
and/or multilateral temporary loans as provided in the Mexico City MOU, and
also, to the extent provided in Article 3 hereof and Exhibit M, by seeking to
implement certain Spectrum Plans through changes to their respective frequency
assignments under the Mexico City MOU or other mutually agreed means. Such
changes to the Parties’ respective frequency assignments may be sought, as
appropriate, by seeking superseding spectrum sharing agreement(s) thereunder
(each an “SSA”), modifying the Mexico City MOU, and/or replacing the annual SSAs
with more long-term agreements. 
 
(d) Overall Purposes of Coordination. As further provided in this Agreement, the
Parties agree to use their respective best commercial efforts (i) to implement
the Spectrum Plans contemplated by this Agreement by establishing spectrum usage
rights with the Administrations, with any other appropriate regulatory
authorities and with any and all affected satellite system operators and (ii) to
enjoy the benefits thereof on an ongoing basis including, as applicable,
pursuant to commercial agreements, bilateral or multilateral
operator-to-operator agreements, ITU coordination agreements, and/or through
regulatory action of the ITU, FCC, Industry Canada, Ofcom, and/or any other
relevant regulatory body. The Parties shall take all actions in support of (and
none against) the utilization of the L-band in ITU Region 2 as may be required
pursuant to the terms of this Agreement or as may reasonably be requested by any
Party in order to implement such terms. The Parties shall not seek to amend,
delay or accelerate the Plans or other arrangements contemplated by this Article
3, or act in any way contrary to such Plans and arrangements, except by prior
written agreement.
 
5

--------------------------------------------------------------------------------


 
Section 3.2 Spectrum Plans; Usage of L-band Spectrum by the Parties. 
 
(a) The Phase 0 Spectrum Plan. Except as described to the contrary herein, the
Phase 0 Spectrum Plan, as described in Exhibit D, shall take effect on the
Signing Date and remain in effect until the Parties transition to (i) either the
Phase 1 Spectrum Plan or the Phase 1A Spectrum Plan in accordance with Section
3.2(b) hereof, or (ii) any of the Phase 1 Alternative Spectrum Plans in
accordance with Section 3.2(c) hereof, in which event the provisions of such
subsequent applicable Spectrum Plan will supersede and replace the arrangements
in this Section 3.2(a).
 
(i) Disputed Spectrum. In order to resolve existing disputes amongst MSVLP, MSV
Canada, Inmarsat, and their Related Parties, as defined herein, regarding access
to certain L-band frequencies addressed in the 1999 SSA and subsequent
arrangements, which frequencies are identified in Exhibit C (such frequencies,
the “Disputed Spectrum”), the Parties agree that:
 
(A) The Parties will effect mutual loans and right of use swaps in accordance
with the Phase 0 Spectrum Plan to ensure that Inmarsat shall continue to have
use of spectrum equivalent in amount to the Disputed Spectrum (the “Tolled
Spectrum”) from the Signing Date until the earlier of (1) the sixth anniversary
of the Signing Date (the “Sixth Anniversary”) and (2) the date on which the
Phase 1 Condition is satisfied (the “Tolling Period”). Such Tolled Spectrum
includes portions of the band segments that comprise the Disputed Spectrum and
is identified more specifically in Exhibit D.
 
(B) To preserve the Parties’ respective legal claims and rights with respect to
the Disputed Spectrum and the Tolled Spectrum, each Party agrees that the
Tolling Period shall be excluded when determining whether any civil or
administrative claim is time-barred by statute of limitations, laches or any
other time-related defenses. Each Party further agrees that it will not assert
or argue in any civil or regulatory forum that the other Party has failed to act
in a timely fashion and will not plead any statute of limitations, laches or
other similar defense to any civil or regulatory action. Each Party agrees that
the continued use of any portions of the Tolled Spectrum by the other Parties
during the Tolling Period, as contemplated by the Phase 0 Spectrum Plan, shall
not be asserted or claimed by any Party to be a waiver or estoppel of the other
Party’s rights or claims regarding the Disputed Spectrum or the Tolled Spectrum,
nor shall such continued use be asserted as any similar defense or counter
claim. This provision shall not apply to toll any applicable limitations period
for any claim or cause of action based on a new, distinct or different
transaction or occurrence unrelated to the Disputed Spectrum or the Tolled
Spectrum.
 
(C) In the event that either (1) the Phase 1 Condition has been satisfied or (2)
the MSV Parties have elected under Section 3.2(c)(ii) to implement the Phase 1
Alternative Spectrum Plan – Without Intended Spectrum, then the MSV Parties
shall forthwith be deemed to have unconditionally and irrevocably withdrawn
their dispute against Inmarsat in relation to the Disputed Spectrum and shall in
full and final settlement of such dispute be deemed to have provided Inmarsat
with full rights of use to all of the Tolled Spectrum. 
 
6

--------------------------------------------------------------------------------


 
(D) From September 1, 2011, in the event that (1) the Phase 1 Condition has not
been satisfied and (2) the MSV Parties have not elected under Section 3.2(c)(ii)
to implement the Phase 1 Alternative Spectrum Plan – Without Intended Spectrum,
the Parties agree to submit to binding arbitration for resolution of their
respective rights with respect to the Disputed Spectrum, which may be initiated
by the MSV Parties in their absolute discretion at any time thereafter and prior
to the Sixth Anniversary in accordance with sub-paragraph (E) below. The Parties
agree that the arbitral decision shall solely determine rights of use to the
Disputed Spectrum and no damages shall be the subject matter of determination by
the arbitrator. Costs with respect to the arbitration process to be incurred by
the Parties shall be shared equally, it being understood that each Party’s
respective expenses for participation in the arbitration, preparation for the
arbitration and defense of their respective positions shall be borne solely by
each respective Party. The Parties agree in the context of the arbitration, that
if any Disputed Spectrum is awarded to the MSV Parties by the arbitrator,
Inmarsat shall transition the use of a like amount of the Tolled Spectrum to the
MSV Parties on or before the later of (a) the Sixth Anniversary and (b) the date
falling twelve months following the arbitral award, and such transfer shall be
in full satisfaction of the arbitral award and the dispute between the Parties
relating to the Disputed Spectrum. Other than as provided above, neither Party
shall bring any claim or pursue any legal or other remedies in any court or
other venue with respect to such Party’s claims regarding the Disputed Spectrum,
except if necessary to enforce provisions of this Agreement implementing the
arbitrator’s award. Without limiting the generality of the foregoing, each Party
hereby waives any claims or defenses of forum non conveniens, subject matter
jurisdiction, waiver, estoppel, laches, or other similar claims or defenses to
the bringing or pursuit of any such claims regarding the Disputed Spectrum. Each
Party further agrees (i) that arbitration with respect to the Disputed Spectrum
as set forth above shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
and (ii) to fully cooperate in seeking to implement such arbitral determination
of their respective rights to the Disputed Spectrum with the Administrations,
other regulatory authorities and governmental bodies, and under the Mexico City
MOU. The Parties further agree that, if such arbitrator finds in favor of the
MSV Parties, in whole or in part, the MSV Parties shall be assigned the use of
frequencies from the Tolled Spectrum as described above (the “New MSV
Frequencies”) in such a manner as to provide the MSV Parties with as much
additional contiguity as possible while reducing Inmarsat’s contiguity as little
as possible, provided however, that such additional spectrum shall be made
available for the use of the MSV Parties only during such time as the Phase 0
Spectrum Plan is operative. Inmarsat agrees to take whatever actions are
necessary to cease its operations using the New MSV Frequencies, so as to permit
the MSV Parties to begin operations on all such frequencies by the later of (a)
the Sixth Anniversary and (b) the date falling twelve (12) months following the
arbitral award.
 
7

--------------------------------------------------------------------------------


 
(E) Binding arbitration in accordance with sub-paragraph (D) above shall be
administered by the American Arbitration Association (“AAA”) in accordance with
its most expedited commercial arbitration rules, consistent with the intent of
the Parties to resolve the dispute with a final arbitration decision within six
(6) months of initiating the process. Unless the Parties can otherwise agree on
an arbitrator within ten (10) days of initiation of the arbitration process, the
AAA will provide a list of arbitrators. In such case, each Party will be
permitted to strike one name from a list of arbitrators provided by the AAA and
the AAA will then choose the arbitrator(s) from the remaining names. Any award,
order or judgment pursuant to the arbitration is final and may be entered and
enforced in any court of competent jurisdiction. The arbitration shall be held
in New York, New York and the arbitrator(s) shall apply New York law.
 
(ii) Phase 0 Block Loan. The MSV Parties shall loan and thereby make available
for no consideration further L-band spectrum designated in the Phase 0 Spectrum
Plan as “Phase 0 Block” to Inmarsat until the earlier of (1) the Phase 1
Completion Date and (2) the Sixth Anniversary; provided always, that in the
event that Phase 1 Transition is still being implemented at the Sixth
Anniversary, the term of the loan will be extended to the Phase 1 Completion
Date, though later and provided further, for the avoidance of doubt, that in the
event that either the Primary Default Spectrum Plan or the Alternative Default
Spectrum Plan is brought into effect under this Agreement, the Phase 0 Block
Loan shall be superseded by such Spectrum Plan. The terms governing the loan of
the Phase 0 Block, and Inmarsat’s use of such spectrum, shall be as set forth in
a definitive loan agreement substantially in the form attached as Exhibit B3
(the “Phase 0 Block Loan Agreement”).
 
(iii) Access to North America. The Parties shall use their respective best
commercial efforts to ensure that frequencies made available to each of the
Parties under the Phase 0 Spectrum Plan (including for the avoidance of doubt,
with respect to Inmarsat, the Tolled Spectrum and the Phase 0 Block) shall for
the duration of the Phase 0 Spectrum Plan be available for use by such Party or
Parties and its Related Parties for their activities in North America without
restriction (except as set out in this Agreement and the provisions of the Phase
0 Block Loan Agreement).
 
8

--------------------------------------------------------------------------------


 
(iv) Phase 0 Implementation. Promptly following the Signing Date, the Parties
agree to take all actions necessary to complete the transition of their
respective agreed spectrum usage to the spectrum designations shown in the Phase
0 Spectrum Plan, so that the L-band spectrum in ITU Region 2 will be made
available for the Parties’ respective use in accordance with the Phase 0
Spectrum Plan (the “Phase 0 Transition”). The Phase 0 Transition shall occur as
soon as practicable after the Signing Date (consistent with the orderly
transition of all the Parties’ respective affected customers and affected
services), and in any event shall be completed no later than six (6) months
following the Signing Date, provided however that MSVLP shall have twelve (12)
months following the Signing Date to migrate customers receiving services
pursuant to the Private Network Satellite Services Agreement executed by and
between MSVLP and Geologic Solutions, Inc., as amended on August 1, 2007 (the
“Geologic Migration”). On and from the Signing Date, Inmarsat may operate on
spectrum designated for use to Inmarsat in the Phase 0 Spectrum Plan and not
currently utilized by it to the extent that Inmarsat can reasonably do so
without causing harmful interference to the MSV Parties’ operations not yet
transitioned from that spectrum and provided further that by doing so Inmarsat
does not prejudice or delay the expeditious completion of the Phase 0 Transition
in accordance with the above provisions. Moreover, a reasonable delay of up to
three (3) months may be permitted for the Parties to complete the Phase 0
Transition (other than the Geologic Migration), provided that the obligated
Party promptly provides notice of any potential delay to the other Parties as
soon as such Party becomes aware of the possibility of the same. For such
purposes, “reasonable delay” shall mean any delay caused either by (1) required
regulatory approvals that are not obtained despite the obligated Party’s best
commercial efforts undertaking to obtain such approvals on a timely basis to
avoid such delay; and/or (2) regulatory compliance or requirements that cause
delay despite the obligated Party’s best commercial efforts undertaking to
expedite such compliance and the performance of such requirements; and/or (3)
inability to avoid delay because of third party hardware or software component
obsolescence, shortages, or development, distribution, change-out or
installation delays or similar events that were beyond the reasonable control of
the obligated Party, provided, however, that in any event falling under items
(1) to (3) above the timely obligations under this Agreement (including with
respect to Phase 0 Transition activities) are not conditioned or qualified in
any way by (a) the rights of the MSV Parties or their distribution partners and
their service providers (provided that it is understood that delays caused by
end customers shall fall potentially within the criteria of item (3) above
provided the same was beyond the reasonable control of the obligated Party using
best commercial efforts undertaken to expedite timely transition), (b) the costs
to be incurred by the MSV Parties, or the liability that the MSV Parties may
incur to any of its Related Parties in effecting the Phase 0 Transition, or (c)
the costs that would have been incurred by any of the MSV Parties to compensate
hardware or software manufacturers or developers to implement a timely Phase 0
Transition within the period scheduled for transition under this Section
3.2(a)(iv). 
 
(b) The Phase 1 and Phase 1A Spectrum Plans.
 
(i) Phase 1 Notice. At any time from the Effective Date until September 1, 2011
(such period, the “Phase 1 Notice Period”), the MSV Parties may, subject to
satisfaction of the Phase 1 Condition set out at Section 3.4(c) below, deliver
to Inmarsat a notice (the “Phase 1 Notice”), which notice shall be in writing
and delivered in accordance with the notice provisions in Section 9.2 of this
Agreement, stating that the MSV Parties elect (subject to compliance with
sub-paragraph (ii) below) to commence the process for transitioning from the
Phase 0 Spectrum Plan either:
 
(A) to the spectrum plan set forth in Exhibit E1 (the “Phase 1 Spectrum Plan”)
(a “Phase 1 Election”); or
 
(B) to the spectrum plan set forth in Exhibit E2 (the “Phase 1A Spectrum Plan”)
(a “Phase 1A Election”);
 
9

--------------------------------------------------------------------------------


 
provided that in the event that the MSV Parties shall deliver an Acceleration
Notice to Inmarsat pursuant to the provisions in Section 3.2(b)(ii) below, a
Phase 1 Notice may not be delivered to Inmarsat within one year following the
delivery of the Acceleration Notice, and the MSV Parties may only then make a
Phase 1 Election under sub-paragraph 3.2(b)(i)(A) above. If the MSV Parties fail
to deliver the Phase 1 Notice by September 1, 2011 or the Phase 1 Notice shall
otherwise become incapable of being given (for example if the conditions to the
Effective Date are not satisfied), the notice opportunity shall lapse on such
date (or on the date on which the Phase 1 Notice becomes incapable of being
given, as applicable) and Inmarsat shall thereafter have no further obligations
to implement either the Phase 1 Spectrum Plan, or the Phase 1A Spectrum Plan, or
the Phase 2 Spectrum Plan. The date on which the Phase 1 Notice is given, or
alternatively the notice opportunity lapses, shall for the purposes of this
Agreement be the “Phase 1 Notice Date.”
 
(ii) Phase 1 Implementation. Promptly following the later of (1) valid delivery
of the Phase 1 Notice in accordance with Section 3.2(b)(i) above, (2) the
delivery of payment in full to Inmarsat of the Effective Date Shares and the
Trigger Shares in accordance with Sections 4.1 and 4.2 below and the First
Installment in accordance with Section 4.3(b) below, and (3) satisfaction or
fulfillment of all required legal and regulatory conditions and requirements (if
any) for the implementation of (A) the Phase 1 Spectrum Plan (in the event a
Phase 1 Election has been made) or (B) the Phase 1A Spectrum Plan (in the event
a Phase 1A Election has been made), as determined in the reasonable discretion
of the MSV Parties based on the advice of counsel (satisfaction or fulfillment
of which will be certified to Inmarsat by MSVLP and its counsel) (the “Phase 1
Final Regulatory Approval”) (the “Trigger Date”), and subject to the making of
the remaining Phase 1 Compensation installments as provided in Section 4.3, the
Parties agree to take all actions necessary to commence the transition of their
respective spectrum use rights provided in (A) the Phase 1 Spectrum Plan (in the
event a Phase 1 Election has been made) or (B) the Phase 1A Spectrum Plan (in
the event a Phase 1A Election has been made), so that the L-band spectrum in ITU
Region 2 will be available for the Parties’ respective use in accordance with
(A) the Phase 1 Spectrum Plan (in the event a Phase 1 Election has been made) or
(B) the Phase 1A Spectrum Plan (in the event a Phase 1A Election has been made)
(the “Phase 1 Transition”). Phase 1 Transition shall be completed as soon as
practicable after the Trigger Date (consistent with the orderly transition of
all the Parties’ respective affected customers and affected services), and in
any event shall be completed no later than:
 
(A) thirty (30) months following the Trigger Date (in the event a Phase 1
Election has been made) provided that the MSV Parties, conditioned upon prior
payment in full to Inmarsat of the Acceleration Payment in accordance with
Section 4.3(a) below, may elect in their absolute discretion by notice in
writing to Inmarsat on or after the Effective Date (an “Acceleration Notice”) to
accelerate the foregoing transition period so that the transition to the Phase 1
Spectrum Plan shall be completed no later than eighteen (18) months following
the Trigger Date, provided that issuance of the Acceleration Notice shall not
obligate the MSV Parties to issue the Phase 1 Notice, or
 
(B) eighteen (18) months following the Trigger Date (in the event a Phase 1A
Election has been made)
 
10

--------------------------------------------------------------------------------


 
(in either case, the transition completion date is referred to herein as the
“Phase 1 Completion Date”). Beginning twelve (12) months following the Trigger
Date, the MSV Parties may operate on spectrum provided for use to the MSV
Parties in the Phase 1 Spectrum Plan (in the event a Phase 1 Election has been
made) or in the Phase 1A Spectrum Plan (in the event a Phase 1A Election has
been made) and not currently utilized by the MSV Parties to the extent that the
MSV Parties can reasonably do so without causing harmful interference to
Inmarsat operations not yet transitioned from that spectrum and provided further
that by doing so the MSV Parties do not prejudice or delay the expeditious
completion of the Phase 1 Transition in accordance with the above provisions.
Moreover, a reasonable delay of up to nine (9) months may be permitted for the
Parties to complete the Phase 1 Transition, provided that the obligated Party
promptly provides notice of any potential delay to the other Parties as soon as
such Party becomes aware of the possibility of the same. For such purposes,
“reasonable delay” shall mean any delay caused either by (1) required regulatory
approvals that are not obtained despite the obligated Party’s best commercial
efforts undertaking to obtain such approvals on a timely basis to avoid such
delay; and/or (2) regulatory compliance or requirements that cause delay despite
the obligated Party’s best commercial efforts undertaking to expedite such
compliance and the performance of such requirements; and/or (3) inability to
avoid delay because of third party hardware or software component obsolescence,
shortages, or development, distribution, change-out or installation delays or
similar events that were beyond the reasonable control of the obligated Party,
provided, however, that in any event falling under items (1) to (3) above the
timely obligations under this Agreement (including with respect to Phase 1
Transition activities) are not conditioned or qualified in any way by (a) the
rights of Inmarsat or its distribution partners and their service providers
(provided that it is understood that delays caused by end customers shall fall
potentially within the criteria of item (3) above provided the same was beyond
the reasonable control of the obligated Party using best commercial efforts
undertaken to expedite timely transition), (b) the costs to be incurred by
Inmarsat, or the liability that Inmarsat may incur to any of its Related Parties
in effecting the Phase 1 Transition, or (c) the costs that would have been
incurred by Inmarsat to compensate hardware or software manufacturers or
developers to implement a timely Phase 1 Transition within the period scheduled
for transition under this Section 3.2(b)(ii). Following the making of all
payments up to and upon the Phase 1 Completion Date in accordance with the
requirements of Section 4.2 to Section 4.4 below, each of the Parties shall
maintain its respective rights of use to spectrum in ITU Region 2 in accordance
with the Phase 1 Spectrum Plan (in the event a Phase 1 Election has been made)
or the Phase 1A Spectrum Plan (in the event a Phase 1A Election has been made)
for so long as such Party (or its successor in interest) is an L-band MSS
operator in ITU Region 2, except as provided in Section 3.2(e).
 
(iii) In the event that there shall be a MSV Payment Default (as such term is
defined by Section 4.5(c)) and Inmarsat shall make an election under Section
3.2(e)(i), then the Parties agree that the Phase 1 Spectrum Plan (in the event a
Phase 1 Election has been made) or the Phase 1A Spectrum Plan (in the event a
Phase 1A Election has been made) shall not be implemented, Phase 1 Transition
shall be discontinued (without prejudice to MSV’s payment obligations under
Section 4.2 to Section 4.4), the Phase 2 Spectrum Plan shall become inoperable
and the Parties shall either (A) revert to spectrum usage under the Phase 0
Spectrum Plan (as adjusted pursuant to the provisions of Section 3.2(e)) until
the Sixth Anniversary, whereupon the Alternative Default Spectrum Plan will come
into effect in accordance with Section 3.2(c)(iv) below or (B) the Primary
Default Spectrum Plan will come into effect in accordance with Section 3.2(e)(i)
below, in each case in accordance with the Inmarsat election made under such
Section 3.2(e)(i).
 
11

--------------------------------------------------------------------------------


 
(c) The Phase 1 Alternative Spectrum Plans. In the event that the MSV Parties
shall not issue a Phase 1 Notice on or before September 1, 2011 or the
Triggering Investment is not completed on or before the date falling two years
following the Signing Date (the earlier such date being the “Phase 1A Date”), or
(in the case of sub-paragraph (iv) below) Section 3.2(e) shall apply, then the
Parties agree that:
 
(i) except in the circumstances set forth at sub-paragraph (iv) below, in the
event that the Intended Spectrum is available to the Parties on the Phase 1A
Date, then on and from the Sixth Anniversary each Party’s spectrum position in
ITU Region 2 shall be as set forth in Exhibit G1 (“Phase 1 Alternative Spectrum
Plan – With Intended Spectrum”) and the Phase 1 Alternative Spectrum Plan - With
Intended Spectrum shall thereafter remain in effect for such time as such Party
(or its successor in interest) shall remain an L-band MSS operator in ITU Region
2; or
 
(ii) in the event that the Intended Spectrum is not available to the Parties on
the Phase 1A Date, the MSV Parties may, provided that they have not initiated
arbitration proceedings under Section 3.2(a)(i)(D), elect by notice in writing
not less than one year prior to the Sixth Anniversary to re-band in accordance
with this sub-paragraph (ii), and following the making of such election on and
from the Sixth Anniversary each Party’s spectrum position in ITU Region 2 shall
be as set forth in Exhibit G2 (“Phase 1 Alternative Spectrum Plan – Without
Intended Spectrum”) and the Phase 1 Alternative Spectrum Plan – Without Intended
Spectrum shall thereafter remain in effect for such time as such Party (or its
successor in interest) shall remain an L-band MSS operator in ITU Region 2; or
 
(iii) in the event that the Intended Spectrum is not available to the Parties on
the Phase 1A Date and the MSV Parties do not elect to re-band in accordance with
sub-paragraph (ii) above, then each Party’s spectrum position in ITU Region 2
shall continue to be as per the Phase 0 Spectrum Plan (as appropriately modified
by the decision of the arbitrator and the resultant transfer of Tolled Spectrum
by Inmarsat to the MSV Parties in accordance with Section 3.2(a)(i)(D)), which
shall remain in effect for such time as such Party (or its successor in
interest) shall remain an L-band MSS operator in ITU Region 2; or
 
(iv) in the event that Inmarsat shall exercise its option under Section
3.2(e)(i)(1), then on and from the Sixth Anniversary each Party’s spectrum
position in ITU Region 2 shall be as set forth in Exhibit H2 (the “Alternative
Default Spectrum Plan,” together with the Phase 1 Alternative Spectrum Plan –
With Intended Spectrum and the Phase 1 Alternative Spectrum Plan – Without
Intended Spectrum, the “Phase 1 Alternative Spectrum Plans”) and the Alternative
Default Spectrum Plan shall thereafter remain in effect for such time as such
Party (or its successor in interest) shall remain an L-band MSS operator in ITU
Region 2.
 
12

--------------------------------------------------------------------------------


(d) The Phase 2 Spectrum Plan
 
(i) Phase 2 Notice. At any time from January 1, 2010 until January 1, 2013 (such
period, the “Phase 2 Notice Period”), and provided that (a) the MSV Parties
shall have validly delivered a Phase 1 Notice in accordance with Section
3.2(b)(i) above and (b) the Phase 2 Condition as set out at Section 3.4(c) below
shall be fully satisfied and (c) the MSV Parties shall have duly paid Inmarsat
(1) the Phase 1 Shares in accordance with Section 4.4 and (2) the First Phase 2
Payment in accordance with Section 4.5(a), the MSV Parties may deliver to
Inmarsat a notice (the “Phase 2 Notice”), which notice shall be in writing and
delivered in accordance with the notice provisions in Section 9.2 of this
Agreement, stating that the MSV Parties elect to commence the process for
transitioning the Parties’ respective spectrum usage to the spectrum plan set
forth in Exhibit F (the “Phase 2 Spectrum Plan”). If the MSV Parties deliver the
Phase 1 Notice in accordance with Section 3.2(b)(i) but fail to deliver the
Phase 2 Notice by January 1, 2013, then the Phase 2 Notice may be given by
Inmarsat, acting in its absolute discretion, to the MSV Parties on any date
between (and including) January 1, 2013 and January 1, 2015 provided only that
the Phase 2 Condition shall be fully satisfied.
 
(ii) Phase 2 Implementation. Promptly following delivery of the Phase 2 Notice,
the Parties agree to take all actions necessary to commence the transition of
their respective spectrum usage to the spectrum designations shown in the Phase
2 Spectrum Plan (the “Phase 2 Transition”), so that the L-band spectrum will be
available for the Parties’ respective use in ITU Region 2 in accordance with the
Phase 2 Spectrum Plan as soon as practicable (consistent with the orderly
transition of all the Parties’ respective affected customers and affected
services), and in any event the Phase 2 Transition shall be completed no later
than twenty-four (24) months following the date of issuance of the Phase 2
Notice (the date that is 24 months following the date of issuance of the Phase 2
Notice is referred to herein as the “Phase 2 Completion Date”). Moreover, a
reasonable delay of up to nine (9) months may be permitted for the Parties to
complete the Phase 2 Transition, provided that the obligated Party promptly
provides notice to the other Parties of any potential delay as soon as such
Party becomes aware of the possibility of the same. For such purposes,
“reasonable delay” shall mean any delay caused either by (1) required regulatory
approvals that are not obtained despite the Party’s best commercial efforts
undertaking to obtain such approvals on a timely basis to avoid such delay;
and/or (2) regulatory compliance or requirements that cause delay despite the
Party’s best commercial efforts undertaking to expedite such compliance and the
performance of such requirements; and/or (3) inability to avoid delay because of
third party hardware or software component obsolescence, shortages, or
development, distribution, change-out or installation delays or similar events
that were beyond the reasonable control of the obligated Party, provided,
however, that in any event falling under items (1) to (3) above the timely
obligations under this Agreement (including with respect to Phase 2 Transition
activities) are not conditioned or qualified in any way by (a) the rights of
Inmarsat or its distribution partners and their service providers (provided that
it is understood that delays caused by end customers shall fall potentially
within the criteria of item (3) above provided the same was beyond the
reasonable control of the obligated Party using best commercial efforts
undertaken to expedite timely transition), (b) the costs to be incurred by
Inmarsat, or the liability that Inmarsat may incur to any of its Related Parties
in effecting the Phase 2 Transition, or (c) the costs that would have been
incurred by Inmarsat to compensate hardware or software manufacturers or
developers to implement a timely Phase 2 Transition within the period scheduled
for transition under this Section 3.2(d)(ii). Following the completion of the
implementation of the Phase 2 Spectrum Plan, each Party shall maintain its
respective rights of use to spectrum in ITU Region 2 in accordance with the
Phase 2 Spectrum Plan for so long as such Party (or its successor in interest)
is an L-band MSS operator in ITU Region 2, and subject to the continued making
of payments as provided in Section 4.5, except that:
 
13

--------------------------------------------------------------------------------


 
(A) In the event that the MSV Parties terminate the Phase 2 Annual Payments in
accordance with Section 4.5(b), then the Parties will revert to the Phase 1
Spectrum Plan (in the event a Phase 1 Election was made) or the Phase 1A
Spectrum Plan (in the event a Phase 1A Election was made); and
 
(B) In the event that any of Sections 3.2(e)(ii) to (iv) applies, then the
provisions of such Sections will take priority and the Parties will implement
the Primary Default Spectrum Plan or the Alternative Default Spectrum Plan (as
determined in accordance with Sections 3.2(e)(ii) to (iv), as applicable) in
replacement of the Phase 2 Spectrum Plan.
 
(e) Default Spectrum Plans. In the event that there shall have occurred a MSV
Payment Default, then the Parties agree that:
 
(i) where a MSV Payment Default takes place after the Phase 1 Notice Date but
before the Phase 1 Completion Date, then Inmarsat shall in its absolute
discretion elect by notice in writing to the MSV Parties either (1) to convert
the Phase 0 Block Loan into a permanent assignment in its favor, whereupon the
Parties agree that the Phase 0 Block Loan shall automatically be converted into
such permanent assignment to Inmarsat and the Alternative Default Spectrum Plan
shall come into effect on the Sixth Anniversary, or (2) to bring into effect the
Primary Default Spectrum Plan (being the spectrum usage plan set out at Exhibit
H1) on a date (not later than the Sixth Anniversary) to be notified by Inmarsat
to the MSV Parties, without prejudice to Inmarsat’s remedies available to it as
a matter of law in relation to the MSV Payment Default;
 
(ii) where a MSV Payment Default takes place on or after the Phase 1 Completion
Date but prior to payment of the Five Years Payment Amount, then (1) in the
event that the Phase 1A Spectrum Plan is then or has previously been in effect,
the Alternative Default Spectrum Plan shall automatically be brought into effect
and (2) in the event that the Phase 1 Spectrum Plan is then or has previously
been in effect, the Primary Default Spectrum Plan shall automatically be brought
into effect, in each case on a date (not later than the Sixth Anniversary) to be
notified by Inmarsat to the MSV Parties, without prejudice to Inmarsat’s
remedies available to it as a matter of law in relation to the MSV Payment
Default; 
 
(iii) where a MSV Payment Default takes place after the payment of the Five
Years Payment Amount, Inmarsat shall have the right in its absolute discretion
to elect either to pursue the remedies available to it as a matter of law, or
may in lieu thereof elect to implement the Primary Default Spectrum Plan, which
Plan shall be brought into effect on a date (not later than the Sixth
Anniversary) to be notified by Inmarsat to the MSV Parties; and
 
14

--------------------------------------------------------------------------------


 
(iv) where in any of the above cases the Primary Default Spectrum Plan is to be
brought into effect, or the Alternative Default Spectrum Plan is to be brought
into operation pursuant to sub-paragraph (ii) above, the Parties agree to take
all actions necessary to commence the transition of their respective allocated
spectrum usage to the spectrum assignments shown in the Primary Default Spectrum
Plan, or the Alternative Default Spectrum Plan, as applicable, so that the
L-band spectrum will be available for the Parties’ respective use in accordance
with the Primary Default Spectrum Plan or the Alternative Default Spectrum Plan,
as applicable, as soon as practicable (consistent with the orderly transition of
all the Parties’ respective affected customers and affected services), and in
any event shall be completed no later than nine months following the date of the
notification by Inmarsat triggering the implementation of the Primary Default
Spectrum Plan or the Alternative Default Spectrum Plan, as applicable.
 
(v) Following implementation in accordance with the foregoing, each Party shall
maintain its respective usage of spectrum in ITU Region 2 in accordance with the
relevant Spectrum Plan adopted pursuant to the above provisions for so long as
such Party (or its successor in interest) is an L-band MSS operator in ITU
Region 2.
 
(f) [This paragraph intentionally omitted.]
 
(g) Transitions to Different Spectrum Plans. In the case of the Phase 0 Spectrum
Plan, upon the Signing Date, in the case of the Phase 1 Spectrum Plan (in the
event a Phase 1 Election is made), upon the Trigger Date, in the case of the
Phase 1A Spectrum Plan (in the event a Phase 1A Election is made), upon the
Trigger Date, in the case of the Phase 2 Spectrum Plan, upon delivery of the
Phase 2 Notice, in the case of any of the Phase 1 Alternative Spectrum Plans
(other than the Alternative Default Spectrum Plan), immediately following the
Phase 1A Date, in the case of the Primary Default Spectrum Plan and the
Alternative Default Spectrum Plan, immediately upon the relevant triggering
event set out at Section 3.2(e), and in the case of the Third Party Spectrum
Plans, immediately upon their adoption into or amendment to any other Spectrum
Plan in accordance with the provisions of this Agreement, each Party shall
expedite the development of an implementation plan, which shall be coordinated
with each of the other Parties, that will reflect all such actions as shall be
necessary or advisable to effect the implementation of the L-band frequency ITU
Region 2 use arrangements set forth in the respective Spectrum Plan, including,
but not limited to (i) replacement or modification of user terminals, including
in the case of the Phase 1 and Phase 2 Spectrum Plans, adding appropriate
filters to all terminals operating on the Inmarsat system that might otherwise
receive interference from or cause interference to the operation of the systems
of the MSV Parties operating in accordance with this Agreement (or otherwise
addressing such interference by other appropriate means, including at the
absolute discretion of Inmarsat by discontinuance or replacement of any affected
service or terminal), (ii) filings with Administrations and other regulatory
authorities and governmental bodies of the revised spectrum assignments and
revised technical sharing criteria, as necessary, (iii) interim and/or temporary
spectrum sharing arrangements or assignments so as to minimize disruption to the
Parties’ customers and/or accelerate the process of transition, and (iv) the
transition of any and all of its customers, resellers, agents or other parties
(whether under its control or otherwise) or with whom it has a contractual or
other business relationship and who are using or may come to use any spectrum
required by this Agreement to be relinquished by such Party, to ensure the
effective implementation of that particular Spectrum Plan. The Parties agree
that such implementation plans will reflect the following commitments of the
Parties: (x) each Party shall complete the transition of all end users of its
services in a manner consistent with that particular Spectrum Plan and such
Party’s obligations hereunder and under its implementation plan with respect to
that particular Spectrum Plan, (y) to the extent a Party adds any new end users
after the Signing Date, all such additional users shall (to the extent that the
Party can procure the same) be integrated into the Party’s implementation plan
with respect to that particular Spectrum Plan, and (z) agreements and
arrangements with a Party’s customers, distributors, resellers and end users
will (to the extent that the Party can procure the same) be modified, amended
and/or extended only in a manner which is consistent with such Party’s
obligations hereunder and under its implementation plan with respect to that
particular Spectrum Plan.
 
15

--------------------------------------------------------------------------------


 
(h) Additional Transition Actions. The Parties shall take the following steps
which will be deemed part of the implementation plan with respect to each
Spectrum Plan: the Parties will meet on a quarterly basis to review the
transition plans referred to above and to provide any updates to such plans,
including any material issues that have occurred or may occur, with a goal of
trying to work cooperatively to effect a smooth transition for their respective
services, customers, resellers, agents and end users, and will provide each
other updated confirmation (in the minutes of the meeting and/or other written
confirmation) that there are no other issues outstanding which place the
continued and timely execution of their respective implementation plans at risk.
 
(i) Transition Costs. With the exception of the payment of the Phase 1
Compensation to Inmarsat, as described in Section 4.2 to Section 4.4 and the
sharing of costs and expenses relating to the acquisition and maintenance of
Additional L-band Spectrum as set out at Section 3.4 below, each Party shall be
solely responsible for (and shall indemnify the other Party against) any and all
damages, costs, claims, losses and expenses incurred by it in connection with
the transition of such Party’s customers, resellers, agents or other parties
(whether under its control or otherwise) or with whom it has a contractual or
other business relationship, in connection with the implementation of any
Spectrum Plan, including the removal of any such Persons from or to any other
blocks of L-band spectrum coordinated for use by such Party, or to other or
replacement frequencies and/or services.
 
Section 3.3 Spectrum Sharing
 
(a) Scope. 
 
(i) In order to minimize interference among the Parties’ respective operations
and increase and make more efficient use of the L-band spectrum and orbital
resource in ITU Region 2, the Parties have jointly developed the “L-band
Coordination Plan” as described in this Section 3.3 and attached as Exhibit L,
which describes how the spectrum usage described in the Spectrum Plans will be
used by all the satellite systems indicated in Exhibit I (“Newly
Coordinated Satellites”) and Exhibit J (“Previously Coordinated Satellites”).
The satellite systems (including both the space stations and their associated
ground segments) identified in Exhibit I and Exhibit J are collectively referred
to as the “Coordinated Networks.” 
 
16

--------------------------------------------------------------------------------


 
(ii) Except as expressly limited in this Section 3.3 or Exhibit L, each of the
Parties may use their absolute discretion to operate using any of the spectrum
made available to that Party in any of the Spectrum Plans between or among any
of its Coordinated Networks, including without regard to the Administration that
has licensed the Coordinated Network.
 
(iii) ATC operations in ITU Region 2 are to be governed separately by Section
3.5. This Section 3.3 and Exhibit L do not limit ATC operations, so long as such
operations are consistent with the parameters specified in Section 3.5 and
Exhibits N or N Prime (as applicable), T, U and V. In implementing the L-band
Coordination Plan, the Party coordinating its operations shall have absolute
discretion to coordinate based on a dynamic use of all or any part of the
spectrum available to it under the prevailing Spectrum Plan for any variety of
combinations of ATC and MSS operations. Thus, a Party may coordinate for use of
a particular set of frequencies for any combination or combinations of ATC and
MSS operations.
 
(b) Term and Termination.
 
(i) The L-band Coordination Plan shall be effective on the Signing Date and
shall have a term consisting of the life of the satellites that are included in
the L-band Coordination Plan and any Replacement Satellites or Future Satellites
admitted to the L-band Coordination Plan.
 
(ii) Any Party shall be entitled to substitute another satellite for any of its
satellites included in the L-band Coordination Plan only to the extent that such
satellite qualifies as a “Replacement Satellite” (as such term is defined in
Exhibit A). The Parties shall use their respective best commercial efforts to
include in the L-band Coordination Plan any “Future Satellite” (as such term is
defined in Exhibit A) in accordance with the provisions of this Section 3.3,
mutatis mutandis, to the extent that including such satellites is not
inconsistent with other provisions of this Agreement.
 
(c) Process for Implementing the L-band Coordination Plan.
 
(i) As soon as practicable after the Signing Date, the Parties shall meet to
exchange additional information and plan for future negotiations with other
L-band operators.
 
(ii) At such meeting, the Parties shall exchange the information identified in
Exhibit K and provide each other with any of their relevant commitments with
regard to third party coordination agreements outside the Mexico City MOU
interfacing with North America subject always to the Parties’ respective
confidentiality obligations to third parties.
 
17

--------------------------------------------------------------------------------


 
(iii) Each Party agrees to review proposals by the other Party, that may seek
additional flexibility for satellite operations. Each such Party will not
unreasonably withhold approval of such other Party’s proposed modifications,
provided that such Party is able to reasonably demonstrate that such
modifications can be made without increasing the level of interference to such
other Party.
 
(iv) The Parties agree to establish a working group and to periodically meet and
review topics relevant to this Section 3.3 and Exhibit L.
 
(v) In the event of any disputes with regard to the L-band Coordination Plan,
such disputes will be subject to binding arbitration, consistent with the same
process (including AAA expedited commercial arbitration rules), waivers and
other relevant agreements as set forth in Section 3.2(a)(i)(E) hereof.
 
Section 3.4 Access to Additional L-Band Spectrum. 
 
(a) During the Availability Period, the Parties will cooperate in good faith and
use their respective best commercial efforts to (i) acquire and maintain access
to and rights to use, additional L-band spectrum in North America to which the
Parties do not already have rights including any spectrum coordinated for use to
the Mexican mobile satellite operator (“Mexico”) pursuant to the 1999 SSA (such
spectrum collectively, the “Additional L-Band Spectrum”), consistent with the
Parties’ desire to implement the Spectrum Plans, and (ii) obtain the consents of
Mexico and its telecommunications administration, and the Russian mobile
satellite operator (“Russia”) and its telecommunications administration, as
required to facilitate the full implementation of this Agreement in accordance
with its terms (including the Trials referred to in Article 2 above, the
adoption of the Spectrum Plans and the transition activities required to
implement the same, and the L-band Coordination Plan). Such best commercial
efforts shall include the Parties’ efforts and actions as in effect today
relating to joint international opportunities, and as modified by the terms set
out below in this Section 3.4.
 
(b) If the Parties are not able to negotiate access to Additional L-Band
Spectrum coordinated for use by Mexico (the “Intended Spectrum”) pursuant to the
terms of Exhibit M (and such spectrum is not otherwise awarded to the Parties
through other means), then the Parties agree to continue to use their respective
best commercial efforts during the Availability Period to cooperate to obtain,
for the benefit of the Parties, access to the Intended Spectrum in accordance
with the agreements set forth herein including, without limitation, the Spectrum
Plans. Consistent with the foregoing, the Parties will work cooperatively with
their respective Administrations to effectuate the rebanding and reuse of L-band
spectrum in ITU Region 2 consistent with this Agreement.
 
(c) The MSV Parties may give the Phase 1 Notice at any time that the Intended
Spectrum has been made available to the MSV Parties and Inmarsat for integration
in the Phase 1 Spectrum Plan or the Phase 1A Spectrum Plan, whichever is to be
brought into effect following the Phase 1 Condition, and utilization by the
Parties in accordance with the terms of this Agreement, (the “Phase 1
Condition”), provided, however, that in the event that less than all the
Intended Spectrum is made available, the MSV Parties may elect to accept the
lesser available spectrum in a proportionately modified Phase 1 Spectrum Plan or
Phase 1A Spectrum Plan, whichever is to be brought into effect following the
Phase 1 Condition, that approximates as closely as possible the Spectrum Plan
(including the Plan’s spectrum contiguity) that would have been achieved had the
Intended Spectrum been made fully available provided always that in any such
circumstances the position of Inmarsat is entirely unaffected, in terms of the
absolute amount of L-band spectrum assigned to Inmarsat under the relevant
Spectrum Plan, the contiguity of such spectrum assignments and the usability of
such spectrum assignments. The MSV Parties (or Inmarsat, as applicable) may give
the Phase 2 Notice at any time that the Intended Spectrum is available to the
MSV Parties and Inmarsat for integration in the Phase 2 Spectrum Plan and
utilization by the Parties in accordance with the terms of this Agreement (the
“Phase 2 Condition”), provided, however, that in the event that less than all
the Intended Spectrum is made available, the MSV Parties may elect to accept the
lesser available spectrum in a proportionately modified Phase 2 Spectrum Plan
that approximates as closely as possible the Spectrum Plan (including the Plan’s
spectrum contiguity) that would have been achieved had the Intended Spectrum
been made fully available provided always that in any such circumstances the
position of Inmarsat is entirely unaffected, in terms of the absolute amount of
L-band spectrum assigned to Inmarsat under the relevant Spectrum Plan, the
contiguity of such spectrum assignments and the usability of such spectrum
assignments.
 
18

--------------------------------------------------------------------------------


 
(d) To the maximum extent possible subject to applicable legal and regulatory
requirements, each of the MSV Parties, on the one hand, and Inmarsat, on the
other hand, agree to cooperate and use their respective best commercial efforts
during the Availability Period to implement a transaction to access the Intended
Spectrum under which:
 
(i) the costs and burdens of which shall be shared equally between the MSV
Parties, on the one hand, and Inmarsat, on the other hand; and
 
(ii) the benefits:
 
(A) during such time as the Phase 0 Spectrum Plan is operative, shall be shared
equally, determined by mutual agreement of the Parties, with no Party to use
such Intended Spectrum until such sharing agreement is reached (and provided
always that in the event that the Parties are unable to reach agreement on such
sharing within 60 days from the date on which the Intended Spectrum is acquired,
such spectrum shall automatically be shared on the basis set out in the Phase 1
Alternative Plan – With Intended Spectrum, mutatis mutandis); and
 
(B) during such time as the other Spectrum Plans are operative (other than the
Phase 1 Alternative Spectrum Plan – Without Intended Spectrum), shall be shared
in accordance with the provisions of such other Spectrum Plans (other than the
Phase 1 Alternative Spectrum Plan – Without Intended Spectrum);
 
and for such purpose equal division of costs and burdens shall mean that the
costs and burdens incurred by the two constituencies (the MSV Parties, on the
one hand, and Inmarsat, on the other hand) are substantially equivalent and are
fairly allocated to minimize the burdens and maximize the benefits to each of
the two constituencies, reflecting the Parties’ respective operational and
commercial exigencies (including system architecture), as well as their
respective regulatory requirements and for such purpose all costs, whether
financial or in-kind, shall be calculated on the same equitable standards for
each of the two constituencies, and with a view for balance of in-kind
contributions between the two constituencies to avoid any payments between the
Parties for in-kind contributions, including, but not limited to, any up-front
fees, annual fees, license fees and other fees (including payments based on
revenues realized from use of the spectrum).
 
19

--------------------------------------------------------------------------------


 
Section 3.5 ATC Operations. The Parties agree to conduct their respective ATC
operations as follows:
 
(a) The ATC Operator shall be permitted to deploy and operate the ATC if the ATC
is operated in compliance with the requirements set forth in Exhibit T or
Exhibit U, as applicable.
 
(b) Inmarsat shall protect the ATC operations of the MSV Parties by complying
with the requirements set forth in Exhibit V.
 
(c) Inmarsat agrees to review proposals by the MSV Parties that may seek
additional flexibility for ATC deployment and operations. Inmarsat will not
unreasonably withhold approval of such proposed modifications, provided the MSV
Parties are able to reasonably demonstrate that such modifications can be made
without increasing the level of interference to Inmarsat
 
(d) In the event of any disputes with regard to the operation of Exhibits N or N
Prime, such disputes will be subject to binding arbitration, consistent with the
same process (including expedited AAA commercial arbitration rules), waivers and
other relevant agreements as set forth in Section 3.2(a)(i)(E) above.
 
ARTICLE 4 - PAYMENTS TO INMARSAT
 
Section 4.1 Payment on Effective Date. Subject to the terms and conditions
contained in a subscription agreement to be entered into prior to the Effective
Date between SkyTerra and Inmarsat, a form of which is set forth in Exhibit B1
(the “Subscription Agreement”), the Parties acknowledge and agree that on the
Effective Date (or such later date as the Parties shall agree the Fair Market
Value, or it shall be determined in accordance with Section 4.6) (the “First
Issue Date”), SkyTerra will issue to Inmarsat, and Inmarsat will accept, a
number of shares (the “Effective Date Shares”) of SkyTerra’s common stock, par
value $0.01 per share (“SkyTerra Common Stock”), having an aggregate value of
$31,250,000 based on the Fair Market Value of such stock as of the Effective
Date (the “Effective Date Value”), such Fair Market Value being determined in
accordance with Section 4.6 below, provided that with the agreement of Inmarsat,
the MSV Parties may instead satisfy all or any part of such obligation by the
payment of up to $31,250,000 in cash to Inmarsat. Notwithstanding the foregoing,
in the event that the rules of any stock exchange or automatic quotation system
on which SkyTerra Common Stock is then listed, traded or quoted specifically
requires shareholder approval prior to the issuance of the Effective Date
Shares, then SkyTerra shall (1) issue on the First Issue Date the maximum number
of Effective Date Shares that can be issued without such shareholder approval,
and (2) use its commercial best efforts to obtain all required shareholder
approvals for the issue of the balance of the Effective Date Shares ( the
“Effective Date Balance Shares”) as soon as reasonably practicable thereafter,
and in the event that such shareholder approvals are forthcoming within ninety
days following the First Issue Date, (3) issue the Effective Date Balance Shares
promptly after the receipt of such shareholder approval and (4) in its absolute
discretion elect instead of seeking the above shareholder approvals to pay
Inmarsat (and shall, in the event that such shareholder approvals are not
forthcoming after ninety days following the First Issue Date, pay Inmarsat) an
amount in cash equal to the deemed value of the Effective Date Balance Shares
(deeming the Effective Date Balance Shares to be valued on a per share value
equal to the Effective Date Value). The Effective Date Shares shall be subject
to a lockup arrangement which shall prohibit any sale, transfer, pledge or other
conveyance of the Effective Date Shares for a period of two years from the
Effective Date. The terms of such lockup arrangement shall be set forth in, and
subject to the conditions of, the Subscription Agreement. Following expiration
of the lockup arrangement, SkyTerra will provide Inmarsat with registration
rights in respect of the Effective Date Shares in accordance with and subject to
the conditions of a registration rights agreement, the form of which is set
forth in Exhibit B2 and which the Parties will enter into on or prior to the
Effective Date (the “Registration Rights Agreement”).
 
20

--------------------------------------------------------------------------------


 
Section 4.2 Payment on Giving the Phase 1 Notice. Subject to the terms and
conditions contained in the Subscription Agreement, upon the Trigger Date
SkyTerra will issue to Inmarsat, and Inmarsat shall accept, a number of shares
(the “Trigger Shares”) of SkyTerra Common Stock having an aggregate value of
$31,250,000 based on a per share value equal to the Effective Date Value
provided that with the agreement of Inmarsat, the MSV Parties may instead
satisfy all or any part of such obligation by the payment of up to $31,250,000
in cash to Inmarsat. Notwithstanding the foregoing, in the event that the rules
of any stock exchange or automatic quotation system on which SkyTerra Common
Stock is then listed, traded or quoted specifically requires shareholder
approval prior to the issuance of the Trigger Shares, then SkyTerra shall (a)
issue on the Trigger Date the maximum number of Trigger Shares that can be
issued without such shareholder approval, and (b) use its commercial best
efforts to obtain all required shareholder approvals for the issue of the
balance of the Trigger Shares (the “Trigger Balance Shares”) as soon as
reasonably practicable thereafter, and in the event that such shareholder
approvals are forthcoming within ninety days following the Trigger Date, (c)
issue the Trigger Balance Shares promptly after the receipt of such shareholder
approval and (d) in its absolute discretion elect instead of seeking the above
shareholder approvals to pay Inmarsat (and shall, in the event that such
shareholder approvals are not forthcoming after ninety days following the
Trigger Date, pay Inmarsat) an amount in cash equal to the deemed value of the
Trigger Balance Shares (deeming the Trigger Balance Shares to be valued on a per
share value equal to the Effective Date Value). The Trigger Shares shall be
subject to a lockup arrangement which shall prohibit any sale, transfer, pledge
or other conveyance of the Trigger Shares for a period of two years from the
Effective Date. Following expiration of the lockup arrangement, SkyTerra will
provide Inmarsat with registration rights in respect of the Trigger Shares in
accordance with and subject to the conditions of the Registration Rights
Agreement.
 
Section 4.3 Payment of the Phase 1 Compensation. 
 
(a) Transition Acceleration. In the event that the MSV Parties shall serve an
Acceleration Notice on Inmarsat in accordance with Section 3.2(b)(ii), they
shall upon the delivery of such Acceleration Notice and as a condition precedent
to the giving of the Acceleration Notice pay Inmarsat the aggregate sum of
$50,000,000 (the “Acceleration Payment”) as an agreed payment in respect of the
acceleration of the commencement of the Phase 1 Transition in accordance with
the provisions of this Agreement. The Acceleration Payment will be paid to
Inmarsat in same day, freely transferable United States dollar funds to a bank
account specified to the MSV Parties by Inmarsat not less than thirty (30) days
following the Effective Date.
 
21

--------------------------------------------------------------------------------


(b) Transition Payment. Forthwith upon the Trigger Date, the MSV Parties shall
be obligated to pay Inmarsat the aggregate sum of $250,000,000 (the “Phase 1
Compensation”) as an agreed payment to compensate Inmarsat for the direct and
indirect costs expected to be borne by Inmarsat in implementing Phase 1
Transition in accordance with the provisions of this Agreement. The Phase 1
Compensation will be paid to Inmarsat in same day, freely transferable United
States dollar funds to a bank account specified to the MSV Parties by Inmarsat
not less than fourteen days prior to the first installment date, in quarterly
installments, the first installment to be in the amount of $50,000,000 (the
“First Installment”) payable on the Trigger Date as a condition precedent to the
giving of the Phase 1 Notice and each subsequent installment to be in the amount
of:
 
(A) in the case of a Phase 1 Election, $25,000,000 every three months
thereafter, until the final quarterly installment is paid to Inmarsat
twenty-four months from the Trigger Date, provided always that in the event that
that the MSV Parties shall serve an Acceleration Notice on Inmarsat in
accordance with Section 3.2(b)(ii), the aggregate installments payable shall be
$200,000,000 (reflecting the Acceleration Payment under Section 4.3(a) above),
the First Installment shall remain $50,000,000, but the eight subsequent
installments shall be $18,750,000 each instead of $25,000,000; and
 
(B)  in the case of a Phase 1A Election, $40,000,000 every three months
thereafter until the final installment is paid to Inmarsat fifteen months from
the Trigger Date provided that in the event that Inmarsat shall certify in
writing to the MSV Parties that it has completed Phase 1 Transition prior to the
planned 18-month period (but not earlier than 12 months) following the Trigger
Date, the MSV Parties shall forthwith pay the remaining installments to
Inmarsat, and Inmarsat shall use all reasonable efforts to inform the MSV
Parties of the likelihood of such early completion at least three months ahead
of such completion.
 
Section 4.4 Payment on Completion of Implementation of Phase 1 Transition. 
 
Subject to the terms and conditions contained in the Subscription Agreement,
upon the Phase 1 Completion Date, SkyTerra will issue to Inmarsat, and Inmarsat
shall accept, a number of shares (the “Phase 1 Shares”) of SkyTerra Common Stock
having an aggregate value of $56,250,000, with such value to be determined based
on the mean average closing price of the SkyTerra Common Stock for the forty
five (45)-trading day period immediately preceding the date of issuance of the
Phase 1 Shares (the “Phase 1 Value”) provided that with the agreement of
Inmarsat, not to be unreasonably withheld, the MSV Parties may instead satisfy
all or any part of such obligation by the payment of up to $56,250,000 in cash
to Inmarsat. Notwithstanding the foregoing, in the event that the rules of any
stock exchange or automatic quotation system on which SkyTerra Common Stock is
then listed, traded or quoted specifically requires shareholder approval prior
to the issuance of the Phase 1 Shares, then SkyTerra shall (a) issue on the
Phase 1 Completion Date the maximum number of Phase 1 Shares that can be issued
without such shareholder approval, and (b) use its commercial best efforts to
obtain all required shareholder approvals for the issue of the balance of the
Phase 1 Shares (the “Phase 1 Balance Shares”) as soon as reasonably practicable
thereafter, and in the event that such shareholder approvals are forthcoming
within ninety days following the Phase 1 Completion Date, (c) issue the Phase 1
Balance Shares promptly after the receipt of such shareholder approval and (d)
in its absolute discretion elect instead of seeking the above shareholder
approvals to pay Inmarsat (and shall, in the event that such shareholder
approvals are not forthcoming after ninety days following the Phase 1 Completion
Date, pay Inmarsat) an amount in cash equal to the deemed value of the Phase 1
Balance Shares (deeming the Phase 1 Balance Shares to be valued on a per share
value equal to the Phase 1 Value). The Phase 1 Shares shall be subject to a
lockup arrangement which shall prohibit any sale, transfer, pledge or other
conveyance of the Phase 1 Shares for a period of one year from the Phase 1
Completion Date. The terms of such lockup arrangement shall be set forth in, and
subject to the conditions of, the Subscription Agreement. Following expiration
of the lockup arrangement, SkyTerra will provide Inmarsat with registration
rights in respect of the Phase 1 Shares in accordance with and subject to the
conditions of the Registration Rights Agreement. The MSV Parties shall not be
entitled to operate under the Phase 2 Spectrum Plan or benefit from the
operational parameters set forth in Section 3.5 until such time as the payment
under this Section 4.4 is made to Inmarsat.

22

--------------------------------------------------------------------------------


 
Section 4.5 Phase 2 Annual Payments.
 
(a) Size of the Phase 2 Annual Payments. Upon delivery of and as a condition
precedent to the Phase 2 Notice in accordance with Section 3.2(d) hereof, the
MSV Parties shall jointly and severally become obligated to pay Inmarsat an
amount per year equal to $115,000,000 (subject to adjustment as provided below)
(the “Phase 2 Annual Payment”), which amount shall be paid in four equal
quarterly installments, in advance, such that the first payment shall be made on
the day the Phase 2 Notice is delivered in an amount equal to a pro rata share
of a full quarterly installment representing the proportion of a full quarterly
period remaining between the day on which the Phase 2 Notice is delivered and
the next quarter day (March 31, June 30, September 30 and December 31) (the
“First Phase 2 Payment”) and subsequent installments being equal to one quarter
of the prevailing annual amount. The amount of the Phase 2 Annual Payment shall
be cumulatively increased at an annual rate of three percent (3%) calculated on
a semi-annual basis and compounded annually, taking effect on June 30 and
December 31 in each calendar year, commencing with the next relevant quarterly
payment following the date on which the Phase 2 Notice is delivered (and so that
in the event that the Phase 2 Notice is delivered on January 1, 2013, the three
percent inflator will first be applied on June 30, 2013).
 
(b) Early Termination and Notice. The MSV Parties will have the right to
terminate the Phase 2 Annual Payments at their election, provided that
(inclusive of the notice and payments made during such period) the MSV Parties
will have provided to Inmarsat five (5) years or more of Phase 2 Annual Payments
(“Five Years Payment Amount”). In order to effect an early termination, the MSV
Parties shall provide the following prior notice to Inmarsat: (i) at least one
year prior notice to terminate the Phase 2 Spectrum Plan early, effective as of
the payment of the Five Years Payment Amount; and (ii) two years or more prior
notice for termination of the Phase 2 Spectrum Plan, effective on or after the
seventh year of Phase 2 Annual Payments. In the event that such notice and
payment obligations are satisfied, early termination of the Phase 2 Spectrum
Plan in accordance with this Section 4.5(b) shall entitle the MSV Parties to
continued operation in accordance with the Phase 1 Spectrum Plan (in the event a
Phase 1 Election was made) or the Phase 1A Spectrum Plan (in the event a Phase
1A Election was made).

23

--------------------------------------------------------------------------------


 
(c) Payment Default. In the event the MSV Parties breach their obligations to
make payments to Inmarsat under this Article 4 when required to do so in
accordance with the terms of this Agreement and such breach is not remedied
within 60 days following written notice from Inmarsat of such breach (“MSV
Payment Default”), the provisions of Section 3.2(e) shall apply and the Parties’
spectrum usage rights may revert to the Primary Default Spectrum Plan or the
Alternative Default Spectrum Plan, as set forth in Section 3.2(e) and Inmarsat
may in addition be entitled to all other rights and remedies available hereunder
and at law or equity against the MSV Parties.
 
Section 4.6 Fair Market Value. For the purposes of Section 4.1, “Fair Market
Value” means the price per share in US Dollars and cents, on the Effective Date,
at which SkyTerra Common Stock would change hands between a willing buyer and a
willing seller, neither being under any compulsion to buy or to sell and both
having reasonable knowledge of the relevant facts, and applying the following
valuation principles and procedures:
 
(a) the MSV Parties may in their absolute discretion offer Inmarsat the right to
be issued under Sections 4.1, 4.2 and 4.4, instead of SkyTerra Common Stock, the
same securities on the same terms (or on such terms as the Parties may agree in
the relevant circumstances) as the securities purchased by a third party in the
Triggering Investment and in the event that Inmarsat accepts such offer (in its
absolute discretion) then (i) the provisions of Sections 4.1, 4.2 and 4.4 shall
be amended to reflect the same and (ii) the Fair Market Value will be deemed to
be the investment price per security at which the Triggering Investment is made;
 
(b) in the case of a Triggering Investment in SkyTerra Common Stock or other
pari passu equity securities of SkyTerra (not including securities of the type
described in paragraph (c) below) (“Other Securities”) by a third party
unaffiliated with the MSV Parties, Fair Market Value shall be the price at which
such SkyTerra Common Stock or Other Securities are subscribed by the investor in
such transaction;
 
(c) in the case of a Triggering Investment in SkyTerra debt securities which
have an equity-linked feature relating to SkyTerra Common Stock (e.g.
convertible debt, securities with warrants or option features) or which have a
preferred equity feature (e.g. preferred shares), Fair Market Value shall be
determined based on a joint assessment by the Parties regarding the reasonable
fair market value that a reasonable buyer would pay, and a reasonable seller
would accept for SkyTerra Common Stock in a transaction occurring at the time of
the Triggering Investment and assuming that the relative price negotiated for
the Other Securities reflects “fair market value” for such securities, making
appropriate adjustments based on standard market discounts or premiums for such
respective instruments in accordance with paragraph (e) below, provided,
however, that if the Parties cannot come to an agreement on Fair Market Value
pursuant to this provision, then Fair Market Value for purposes of this Section
4.6(c) shall be determined by means of the method discussed in Section 4.6(f);
 
24

--------------------------------------------------------------------------------


 
(d) in all other cases, by triangulating fair market value by means of two or
more of the following conventional valuation methodologies and adjusting such
value in accordance with paragraph (e) below: (i) the VWAP for the SkyTerra
Common Stock quoted on the applicable market over the 45 trading days
immediately preceding the Effective Date; and (ii) comparable company trading
valuations; or (iii) precedent transactions; or (iv) discounted cash flow
analysis;
 
(e) the equity derived or triangulated fair market values derived from the
application of paragraphs (c) or (d) above may take into consideration the
relevancy of any one or more conventional discounts or increases to price, which
may include consideration of: (i) the relative illiquidity of the SkyTerra
Common Stock to be issued to Inmarsat and the PIPE nature of the investment;
(ii) the terms of the lock-up applicable to the shares being issued to Inmarsat;
(iii) any increase in the indebtedness of any of the MSV Parties pursuant to the
Triggering Investment, or any deferral of the SkyTerra Common Stock behind any
instrument, security or right forming part of the financing transaction
constituting the Triggering Investment; (iv) any dilution or potential dilution
of the SkyTerra Common Stock by the Triggering Investment or any conversion,
exchange, pre-emption anti-dilution or other similar rights in any instrument,
security or right forming part of the financing transaction constituting the
Triggering Investment; and (v) any other relevant factors relating to the
differences in the value of the Inmarsat investment in comparison to the other
Triggering Investment; and
 
(f) in the event the Parties cannot agree on the Fair Market Value in accordance
with the above criteria within a reasonable period of time (not to exceed twenty
(20) Business Days unless otherwise agreed by the Parties) following the
Effective Date, the Fair Market Value shall be determined by an independent
investment banking firm of international reputation and experience of
international telecommunications corporate finance transactions, which firm
shall be reasonably acceptable to SkyTerra and Inmarsat. If SkyTerra and
Inmarsat are unable to agree upon an acceptable investment banking firm within
ten (10) days after the date either party proposed that one be selected, the
investment banking firm will be selected by an arbitrator located in New York
City, New York, selected by the AAA (or if such organization ceases to exist,
the arbitrator shall be chosen by a court of competent jurisdiction). The
arbitrator shall select the investment banking firm (within ten (10) days of his
appointment) from a list, jointly prepared by SkyTerra and Inmarsat, of not more
than six investment banking firms of national reputation in the United States,
of which no more than three may be named by SkyTerra and no more than three may
be named by Inmarsat. The arbitrator may consider, within the ten-day period
allotted, arguments from SkyTerra and Inmarsat regarding which investment
banking firm to choose, but the selection by the arbitrator shall be made in its
sole discretion from the list of six. SkyTerra and Inmarsat shall submit their
respective proposed valuations and other relevant data to the selected
investment banking firm, and such investment banking firm shall, within thirty
days of its appointment, make its own determination of the Fair Market Value,
applying the valuation criteria and methodology set out above. The determination
of the Fair Market Value by such investment banking firm shall be final and
binding upon the Parties. SkyTerra and Inmarsat shall split equally all of the
fees and expenses of the investment banking firm and arbitrator (if any) used to
determine the Fair Market Value. If required by any such investment banking firm
or arbitrator, SkyTerra and Inmarsat shall each execute a retainer and
engagement letter containing reasonable terms and conditions, including, without
limitation, customary provisions concerning the rights of indemnification and
contribution by SkyTerra and Inmarsat in favor of such investment banking firm
or arbitrator and its officers, directors, partners, employees, agents and
Affiliates.
 
25

--------------------------------------------------------------------------------


 
Section 4.7 Taxes. Inmarsat shall be liable for all taxes, levies, duties,
costs, charges, withholdings, deductions or any charges of equivalent effect,
including any applicable interest and penalties imposed on, or in respect of,
all payments under this agreement by any authority having the power to impose
such taxes (whether or not the taxes described therein are collected by
withholding or otherwise) provided always that the MSV Parties shall remain
responsible for any income tax, including any applicable interest and penalties
imposed on its profits or net income by taxation authorities in the United
States or any other territory as a result of the MSV Parties maintaining a
permanent establishment in that territory.
 
Inmarsat shall use all reasonable efforts to furnish a valid and complete
beneficial owner withholding certificate to the MSV Parties, it being understood
that the request for and provision of such a withholding certificate does not
represent a position by either the MSV Parties or Inmarsat that any of the
payments to be made hereunder are US source income, that any tax obligation
exists or any withholding certificate is in fact required. The Parties agree
that Inmarsat’s submission of a beneficial ownership withholding certificate is
made on a protective basis only. If any withholding tax is ultimately required
to be imposed, the MSV Parties shall use their best reasonable efforts to help
Inmarsat minimize the amount of such withholdings or deductions, including (but
not limited to) any restructuring to payment flows hereunder that would mitigate
such withholdings or deductions provided that Inmarsat shall reimburse the MSV
Parties for any reasonable costs incurred by the MSV Parties in connection with
any such restructuring or other tax minimization activities.
 
In the event that Inmarsat is responsible for a tax in accordance with this
Section 4.7 and the MSV Parties may be required to withhold and remit to a
taxation authority by deduction or otherwise, on or in respect of any part of
the amounts to be paid by the MSV Parties to Inmarsat under this Agreement, the
MSV Parties shall not gross up the amounts to be paid by the MSV Parties to
Inmarsat under this Agreement but instead such amount withheld or collected and
remitted to a taxation authority will be considered paid to Inmarsat by the MSV
Parties. The MSV Parties will severally provide reasonable assistance to
Inmarsat in its discussions with the relevant taxation authorities to minimize
the amount of such withholdings or deductions.
 
Section 4.8 Interest on Late Payments. In the event that any payments due
hereunder are made to Inmarsat later than two (2) business days following the
due date hereunder, the MSV Parties shall owe Inmarsat interest from the date
such payments were due on such overdue amounts at a monthly rate of one (1)
percent.  
 
26

--------------------------------------------------------------------------------


 
ARTICLE 5 - REGULATORY FILINGS AND SIMILAR MATTERS
 
Section 5.1 Withdrawal of Pending Filings. In recognition of having agreed upon
the L-band Coordination Plan and in order to advance the intent and purpose of
this Agreement as soon as practicable following the Signing Date and in any
event no later than twenty-five (25) calendar days thereafter, unless the
Parties otherwise agree, the MSV Parties and Inmarsat shall respectively
withdraw any and all formal and informal complaints, objections, oppositions,
petitions, comments, demands, pleadings, and other requests that (i) they have
made or filed with any of the Administrations, the ITU, and/or any other
governmental, quasi-governmental or regulatory body with respect to a matter
that is the subject of this Agreement, (ii) in the case of the MSV Parties,
relate to Inmarsat, to any of its Related Parties, or to any filings made by
Inmarsat or any of its Related Parties, (iii) in the case of Inmarsat, relate to
the MSV Parties, to any of their Related Parties, or to filings made by the MSV
Parties or any of their Related Parties, and (iv) are in matters or proceedings
that have not been finally resolved (“Relevant Filings”), including, without
limitation, those identified on Exhibit P; provided, however, that (x) the
Parties will not be required to withdraw their filings in IB Docket No. 96-132
and WT Docket No. 01-289; (y) Inmarsat will not be required to withdraw its
filings related to any 2 GHz proceeding; and (z) the Parties’ withdrawals of
certain filings (items 1 through 10 in Exhibit P) will indicate that they are
subject to the FCC, Ofcom and Industry Canada exchanging letters that accept the
initial phase of the trilateral coordination agreement, including the Phase 1
Alternative Spectrum Plan--Without Intended Spectrum, and the relevant
parameters of satellite coordination. In addition, the MSV Parties agree to
withdraw their request for authority for TDD in the 1.5 GHz band as contained in
both their pending application to modify their ATC authorization at the FCC (the
“MSV ATC License Mod”), as part of those filings being submitted pursuant to
Section 5.2 below. In addition, each Party shall use its respective commercially
reasonable efforts to cause its respective Affiliates and Related Parties and
other third parties to withdraw any Relevant Filings relating to any of the
other Parties or any of the Affiliates or Related Parties of another Party, and
otherwise to act (or refrain from acting) in a manner that is fully consistent
with the terms and conditions set forth in this Agreement. If any Affiliates or
Related Parties of a Party fail to withdraw any such Relevant Filings, or
commence any new regulatory oppositions, complaints or similar filings, in each
case contrary to the interests of the other Party(ies) but with respect to a
matter that is the subject of this Agreement, then the Party whose Affiliate or
Related Party is failing to withdraw, or commencing, such opposition or
complaint shall promptly make all appropriate regulatory filings and take all
other appropriate regulatory action to support the interests of the other
Party(ies) and/or in support of the filings of the other Party, in coordination
and cooperation with the other Party in accordance with the Parties’ agreement
hereunder.
 
Section 5.2 New Filings. In recognition of having agreed upon the L-band
Coordination Plan and in order to advance the intent and purpose of this
Agreement, as soon as practicable following the Signing Date and in any event no
later than twenty-five (25) calendar days thereafter, unless the Parties
otherwise agree, the MSV Parties and Inmarsat shall respectively make those
filings identified in Exhibit Q, and any other filings with any of the
Administrations as may be mutually agreed by the Parties; provided, however,
that the filings will indicate that they are subject to the FCC, Ofcom and
Industry Canada exchanging letters that accept the initial phase of the
trilateral coordination agreement, including the Phase 1 Alternative Spectrum
Plan--Without Intended Spectrum, and the relevant parameters of satellite
coordination. The Parties agree to use their respective best commercial efforts
to assist each other and Related Parties in seeking and obtaining all other
approvals and authorizations from any of the Administrations to implement this
Agreement, including, but not limited to, grant of equipment certifications and
mobile earth terminal applications for the operation of the networks of the MSV
Parties or Inmarsat, the FCC applications listed in Exhibit P, the applications
listed in Exhibit Q, and any other applications seeking to use the Disputed
Spectrum, the Tolled Spectrum, the Phase 0 Block, and/or any Inmarsat satellite
or satellite of the MSV Parties in a manner consistent with this Agreement.
 
27

--------------------------------------------------------------------------------


 
The Parties agree that Inmarsat and the MSV Parties shall be permitted to apply
for ATC (or analogous) authorization in any jurisdiction with any appropriate
Administration or any other applicable governmental or regulatory body. In the
event that Inmarsat seeks to obtain any greater flexibility in its provision of
ATC in the United States than the MSV Parties have pursuant to the Current ATC
License, the MSV Parties may, in their sole discretion, file a request to modify
the Current ATC License to parallel the authority sought by or approved for
Inmarsat and Inmarsat agrees not to file against or otherwise oppose any such
filing by the MSV Parties.
 
Section 5.3 Meetings with Administrations. As soon as practicable following the
Signing Date and in any event no later than twenty-five (25) calendar days
thereafter, the MSV Parties and Inmarsat shall make a joint presentation to the
appropriate staff or office of the FCC regarding this Agreement. Such joint
presentation shall address, among other things, the Spectrum Plans, the relevant
parameters of satellite coordination and the technical parameters for ATC agreed
hereunder. As soon as reasonably practicable following the joint visit to the
FCC, the Parties agree that the same or similar actions will be taken with
Industry Canada, and with Ofcom on the Spectrum Plans and the relevant
parameters of satellite coordination hereunder.
 
Section 5.4 Further Communications from and with Administrations, Other
Regulatory Agencies, or the ITU.
 
(a) Communications from Administrations, Other Regulatory Agencies or the ITU.
In the event any Party receives any written communication or any material oral
communication from any governmental or regulatory authority or the ITU related
to the principles and agreements regarding any of the Plans or any provision of
this Agreement, such Party shall promptly convey the substance or (if received
in writing) deliver a copy of such communication to all other Parties (who shall
receive it subject to the duties of confidentiality assumed hereunder), except
to the extent precluded from doing so by such governmental authority, in which
case such Party shall disclose as much relevant information regarding the
communication as is permissible. The Parties shall cooperate in good faith to
discuss appropriate responses to any communication or request from any
governmental or regulatory authority or the ITU regarding the principles and
agreements regarding the Plans and/or the other provisions of this Agreement,
and each Party shall prosecute diligently any filing, petition or pleading
submitted to any Administration with respect to the Plans and/or any other
provision of this Agreement.
 
(b) Communications with Administrations, Other Regulatory Agencies or the ITU.
Except as contemplated by this Agreement, during the Term of this Agreement (or,
if the Agreement is terminated, until completion of all regulatory proceedings
following the completion of the Arbitrations, or any of them), the MSV Parties
and Inmarsat respectively agree not to make, without the prior written agreement
of the other Parties (which shall not be unreasonably withheld, conditioned or
delayed), any regulatory filings or to take any regulatory actions with any
administration, including in opposition to another Party or in opposition to
another Party’s Affiliates and/or Related Parties, that are materially
inconsistent with the agreements, commitments and rights of the Parties set
forth in this Agreement, including with respect to spectrum use and satellite
coordination, and all other issues as set forth in this Agreement and the
exhibits thereto. Each of the Parties shall use their respective commercially
reasonable efforts to ensure that their respective Affiliates, Related Parties,
and other third parties comply with the foregoing obligations. The Parties will
consult in good faith with one another with regard to any regulatory filing or
action that might reasonably be considered to conflict with this Agreement or
where the Parties reasonably believe that their positions might conflict on
issues material to this Agreement. The Parties agree to promptly consider the
proposed filing or action, with a goal of ensuring the most expeditious response
possible and to avoid any delay in the intended filing schedule, subject to the
parallel goal of ensuring cooperation and avoiding conflict. The Parties agree
that they will make available the appropriate resources, including access to the
appropriate decision makers, to effectuate the goals set forth herein,
culminating, if requested by either Party, in review and discussion by the
respective CEOs.
 
28

--------------------------------------------------------------------------------


 
Section 5.5  Implementation of the L-band Coordination Plan.
 
(a) As soon as practicable, but in no event later than twenty (20) days
following initial meetings with the Administrations pursuant to Section 5.3,
unless otherwise agreed by the Parties, the Parties shall request each of their
respective Administrations to (i) exchange letters among the United States, the
United Kingdom and Canada that accept the initial phase of the trilateral
coordination agreement, including the Phase 1 Alternative Spectrum Plan-Without
Intended Spectrum, and the relevant parameters of satellite coordination agreed
hereunder, and (ii) notify the ITU that L-Band satellite coordination has been
completed for all satellites included in the L-band Coordination Plan as among
the Parties and their satellites.
 
(b) The Parties agree to use their respective best efforts to work with their
respective Administrations, any other applicable administrations and any
applicable satellite operators, in a mutually agreed manner, to establish
long-term stability for each Party’s respective operations, including amending
the Mexico MOU, as appropriate, and will use their respective best commercial
efforts to add to the Mexico City MOU any satellites within the scope thereof
but not expressly included therein and to make any appropriate modifications to
the Mexico City MOU, in each case consistent with this Agreement and the L-band
Coordination Plan.
 
(c) In order to address operational requirements, the Parties agree to hold
regular coordination meetings at least annually to discuss updates and changes
to their respective satellite systems, including potential Future Satellites, or
any possible changes to the L-band coordination agreement(s). The MSV Parties
and Inmarsat each agree to use their respective best commercial efforts to
negotiate the terms of revised satellite coordination agreements to reflect
these changes and updates under the guiding principles and dispute resolution
processes established by this Section 5.5.
 
(d) The Parties’ implementation of the L-band Coordination Plan shall be subject
to the satisfaction or fulfillment of any applicable legal and regulatory
conditions and requirements, including, to the extent necessary, entering into,
filing, and obtaining the ratification or agreement of the Administrations with
respect to the agreements set forth herein, and any necessary amendments or
supplements thereto, in accordance with this Agreement and the Mexico City MOU
and applicable ITU processes, procedures and the ITU Radio Regulations. The
Parties will make all necessary regulatory filings in connection with the L-band
Coordination Plan.
 
29

--------------------------------------------------------------------------------


 
(e) With a further goal of ensuring continued cooperation, and avoiding
conflict, consistent with the terms of this Agreement, the Parties will
establish a technology-focused forum to seek to resolve any and all interference
issues between the Parties as regards their respective MSS or ATC activities.
For such purposes, the Parties agree to establish a working group for the
regular and collaborative discussion of inter-system interference issues, which
shall be the forum for the initiation of any and all interference concerns
between the Parties (the “Coordination Forum”). Following such establishment,
the Parties shall use their respective best commercial efforts: (1) to ensure
that their nominated attendees at Coordination Forum meetings are senior and
experienced representatives capable of binding their employer by their
agreement; (2) expeditiously to bring any interference issues to the
Coordination Forum for resolution; and (3) to collaborate and cooperate with the
other Parties at Coordination Forum meetings to resolve any and all interference
concerns of the Parties in a mutually satisfactory manner.
 
(f) The Parties shall work together cooperatively on a best commercial efforts
basis to best position this Agreement (including the L-band Coordination Plan)
and any subsequent agreements between the Parties, including any subsequent SSAs
Plan in light of any applicable Administration policies or other regulatory
requirements, including any applicable international agreements, including the
Mexico City MOU, the Dubai MOU and the ITU Radio Regulations, it being
understood that the MSV Parties’ efforts with respect to the Dubai MOU will be
commercially reasonable efforts if and as requested by Inmarsat in support of
Inmarsat’s efforts in ITU Regions 1 and 3.
 
(g) The Parties agree that they shall use their respective best commercial
efforts to work with their respective Administrations and other third parties,
in a mutually agreed manner, to seek to make any appropriate modifications to
the Mexico City MOU in order to ensure that the Mexico City MOU is consistent
with this Agreement.
 
(h) Inmarsat agrees to use its best commercial efforts to obtain all regulatory
and third party approvals needed for a timely implementation of the Phase 1
Spectrum Plan, including any approvals required with respect to the provision of
AMS(R)S. In that regard, Inmarsat commits that it will provide the MSV Parties
with (i) a written plan discussing its current and projected efforts to secure
such approvals to be delivered within ninety days of the Effective Date and (ii)
periodic updates regarding such efforts, including as requested by the MSV
Parties; and (iii) timely notice of any changes to the plan or issues raised by
others that may impact the timely and complete implementation of the Phase 1
Spectrum Plan.
 
30

--------------------------------------------------------------------------------


 
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES; COVENANTS 
 
Section 6.1 Representations of Inmarsat. Inmarsat represents and warrants that
(a) it is a company duly incorporated under the laws of England and Wales;
(b) it has the requisite corporate power and authority to execute, deliver and
perform this Agreement; (c) the execution and delivery of this Agreement and the
performance by Inmarsat hereunder of the obligations contemplated hereby and
compliance with the provisions hereof will not, except as otherwise provided in
this Agreement: (i) violate or conflict with, or require any consent, approval,
notice or filing under, (A) any provision of any federal, provincial, state or
local law, statute, rule or regulation, or any ruling, writ, injunction, order,
judgment or decree of any court, administrative agency or other governmental
body applicable to it or any of its properties or assets, or (B) any contractual
arrangement or agreement to which Inmarsat is a party, or (ii) violate its
constitutional documents; (d) this Agreement has been executed and delivered by
a duly authorized representative of Inmarsat; (e) this Agreement constitutes a
binding obligation of Inmarsat, enforceable against Inmarsat in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or affecting the rights and remedies of
creditors generally and to general principles of equity (regardless of whether
in equity or at law); (f) there is no civil, criminal or administrative action,
suit, claim, notice, hearing, inquiry, proceeding or investigation at law or in
equity by or before any court, arbitrator or similar panel, governmental
instrumentality or other agency now pending or, to the best knowledge of
Inmarsat, threatened against Inmarsat which if determined adversely thereto
could reasonably be expected to have a material adverse effect on Inmarsat’s
ability to perform the obligations contemplated by this Agreement; (g) Inmarsat
is the duly authorized and designated UK operator under the Mexico City MOU; and
(h) Inmarsat has done sufficient due diligence and planning to have reasonably
ascertained that it will be able to perform its obligations regarding the
transition of spectrum as provided in this Agreement.
 
Section 6.2 Representations of the MSV Parties. Each of the MSV Parties
represents and warrants that (a) it is duly organized, validly existing and in
good standing under the laws of the state of its organization or incorporation;
(b) it has the requisite corporate or partnership power, as the case may be, and
authority to execute, deliver and perform this Agreement; (c) the execution and
delivery of this Agreement and the performance by each of the MSV Parties
hereunder of the obligations contemplated hereby and compliance with the
provisions hereof will not, except as otherwise provided in this agreement:
(i) violate or conflict with, or require any consent, approval, notice or filing
under, (A) any provision of any federal, provincial, state or local law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, administrative agency or other governmental body applicable
to it or any of its properties or assets, or (B) any contractual arrangement or
agreement to which either MSV Party is a party, or (ii) violate its
organizational documents; (d) this Agreement has been executed and delivered by
its duly authorized representative; (e) this Agreement constitutes a binding
obligation of such MSV Party, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting the rights and remedies of creditors
generally and to general principles of equity (regardless of whether in equity
or at law); (f) there is no civil, criminal or administrative action, suit,
claim, notice, hearing, inquiry, proceeding or investigation at law or in equity
by or before any court, arbitrator or similar panel, governmental
instrumentality or other agency now pending or, to the best knowledge of the MSV
Parties, threatened against either of the MSV Parties which if determined
adversely thereto could reasonably be expected to have a material adverse effect
on such MSV Party’s ability to perform the obligations contemplated by this
Agreement; (g) MSVLP is the duly authorized and designated US operator under the
Mexico City MOU; (h) MSV Canada is the duly authorized and designated Canadian
operator under the Mexico City MOU; and (i) the MSV Parties have done sufficient
due diligence and planning to have reasonably ascertained that it will be able
to perform its obligations regarding the transition of spectrum as provided in
this Agreement.
 
31

--------------------------------------------------------------------------------


 
Section 6.3 Limitation on Representations and Warranties. EXCEPT AS EXPRESSLY
SET FORTH IN SECTIONS 6.1 AND 6.2, NO PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, NATURE OR DESCRIPTION, EXPRESS OR IMPLIED. NO ORAL OR
WRITTEN INFORMATION OR ADVICE GIVEN BY ANY PARTY OR ITS REPRESENTATIVES SHALL
CREATE A WARRANTY OR IN ANY WAY INCREASE THE SCOPE OF THE WARRANTIES SET FORTH
IN SECTIONS 6.1 OR 6.2.
 
Section 6.4 Contingent Reciprocal License Grant. The MSV Parties and Inmarsat
each agree that, at any time following the Effective Date upon the request of
one Party, which request shall be evidenced in writing and duly delivered in
accordance with the notice provisions of this Agreement, the other Parties will
each grant to the requesting Party a non-exclusive right and license (terminable
by the non-defaulting party only upon the material breach the other Party of the
terms of this Agreement) in and to all Proprietary Technology owned or
controlled by the licensing Party(ies) solely for use (which use shall include,
without limitation, adaptation, modification and development) in connection with
the Licensed Field of Use and for no other purpose (a) effective and commencing
upon the Phase 1 Completion Date or the implementation of any of the Phase 1
Alternative Spectrum Plans or the Primary Default Spectrum Plan,
(b) royalty-free, in the case of any Proprietary Technology developed
independently by the licensing Party where the Proprietary Technology is
deployed by any of the Parties in North America, (c) at a commercially
reasonable royalty rate to be negotiated in good faith by the Parties, in the
case of any Proprietary Technology developed independently by the licensing
Party where the Proprietary Technology is deployed outside North America, and
(d) royalty-free, in the case of any Proprietary Technology developed
collaboratively by the Parties pursuant to their collaboration regarding any ATC
service. Following delivery of written notice by a Party of its desire to seek a
license from the other Party hereunder, the Parties shall negotiate the terms of
the license in good faith, with a goal of completion within six (6) months
thereafter; provided, that in the event of an election by one Party to seek a
license hereunder, the other Party shall have at least sixty (60) days
thereafter to seek a reciprocal license, which license will be negotiated
simultaneously with the other requested license, unless otherwise agreed. The
licenses granted under the Parties’ respective Proprietary Technology pursuant
to this Section 6.4 shall be binding on the successors and assigns of the
granting Party’s Proprietary Technology.
 
Section 6.5 Export Control Regulations. It is expressly agreed that the
execution of this Agreement and any subsequent delivery of goods, software,
information or services resulting from the award of a contract hereunder will be
subject to all applicable export controls imposed or administered by all
Applicable Law, including the U.S. Department of Commerce as well as by any
other government agency that may impose any such controls, including but not
limited to the export of technical data, equipment, software and know-how.
 
Section 6.6 Compliance.
 
(a) Each Party represents and warrants that it will take no action in relation
to this Agreement that would be in violation of, and otherwise shall take any
and all actions necessary to comply with, the applicable laws and regulations of
the United States of America, England and Wales, Canada or any other applicable
jurisdiction.
 
32

--------------------------------------------------------------------------------


(b) Each Party warrants that, in connection with the matters which are the
subject of this Agreement, neither it nor its Affiliates have made, offered, or
authorized and will not make, offer, or authorize any payment, gift, promise or
other advantage, whether directly or through any other Person, to or for the use
or benefit of any Foreign Official (for purposes of this Agreement, “Foreign
Official” shall mean any person holding a legislative, administrative or
judicial office, including any person employed by or acting on behalf of a
public agency, a public enterprise or a public international organization or any
political party or political party official or candidate for office), where such
payment, gift, promise or advantage would violate the Applicable Law of the
United States (including the U.S. Foreign Corrupt Practices Act), Canada or the
United Kingdom.
 
(c) In the event that one Party reasonably believes that another Party, either
directly or indirectly, has materially breached any of the provisions of this
Section 6.6, or otherwise improperly influenced or attempted to influence any
government official in the performance of its obligations under this Agreement
or otherwise in any other manner related to this Agreement, such Party may
terminate this Agreement without cost, penalty or damages.
 
 Section 6.7 Actions by Affiliates and Other Third Parties. Each Party shall use
its commercially reasonable efforts: (i) to cause its respective Affiliates and
Related Parties to act (or refrain from acting) in a manner that is fully
consistent with the terms and conditions set forth in this Agreement and (ii) to
take appropriate remedial action against any of its respective Affiliates that
act (or refrain from acting) in a manner not fully consistent with the terms and
conditions of this Agreement.
 
Section 6.8 Public Announcements and Disclosures. Promptly following the
execution of this Agreement, the Parties shall work in good faith to establish a
mutually agreeable plan for making public announcements and disclosures
regarding this Agreement and the subject matter thereof. Except as may be
mutually agreed by the Parties, no Party shall publish any press release or make
any other public announcement concerning this Agreement or the transactions
contemplated hereby without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, that any Party (or its Affiliates) shall be permitted to make public
disclosures regarding this Agreement to the extent, and on as limited a basis as
possible, where such disclosure (i) is required by applicable legal or
regulatory requirements, including contractual obligations, the rules or
regulations of any applicable securities exchange or regulator, or in connection
with a public offering of securities by such Party or any of its Affiliates or
(ii) is required in connection with any regulatory filing or other filing
required to be made by such Party or any of its Affiliates; provided, further,
that in the case of any such permitted public disclosures, the disclosing Party
shall provide the other Party a reasonable opportunity to review and comment on
the proposed disclosure consistent with the foregoing and will use all
reasonable efforts to accept the reasonable comments received from the other
Party consistent with applicable legal and filing requirements.
 
Section 6.9 Further Assurances.
 
(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each Party shall use its commercially reasonable efforts, prior to,
on and after the Signing Date, to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable laws, regulations and agreements to accomplish and
make effective the purposes, objectives and actions contemplated by this
Agreement. Further, each Party shall refrain from taking any action which
results in, or could reasonably be expected to result in, any restriction,
deprivation, interference with or material limitation on the rights of, or
benefits intended to be accrued by, the other Party(ies) or their respective
successors under this Agreement.

33

--------------------------------------------------------------------------------


 
(b) Without limiting the foregoing, prior to, on and after the Signing Date,
each Party shall cooperate with the other Parties, and without any further
consideration, but at the expense of the requesting Party, to execute and
deliver, or use its commercially reasonable efforts to cause to be executed and
delivered, all instruments, and to make all filings with, and to obtain all
consents of, any governmental authority or any other Person under any permit,
license, agreement, indenture or other instrument, and to take all such other
actions as such Party may reasonably be requested to take by any other Party
from time to time, consistent with the terms of this Agreement, in order to
effectuate the provisions, purposes and objectives of this Agreement and the
other actions contemplated hereby and thereby.
 
ARTICLE 7 - TERM AND TERMINATION
Section 7.1 Term. The term of this Agreement and the rights and obligations set
forth herein shall commence upon execution by all the Parties hereto and,
subject to Section 7.4 below, shall continue until December 31, 2107 unless
terminated earlier in accordance with Section 7.2 below (the “Term”).
 
Section 7.2 Termination. Prior to the expiration of the Term, this Agreement may
be terminated as follows:
 
(a) at any time by mutual written agreement of the Parties;
 
(b) by the MSV Parties, in the event that Inmarsat suffers or permits the
appointment of a receiver for its business or assets, initiates or becomes
subject to voluntary or involuntary proceedings under any bankruptcy or
insolvency law (which proceedings remain undismissed for thirty (30) days), or
is wound up or liquidated, becomes insolvent or otherwise unable to pay its
debts as they fall due, or is in default (and any period for remedy has expired)
in relation to any of its material obligations to any material third party
creditor or lender; provided, however, that in the event that one of the
foregoing events occurs with respect to Inmarsat where a successor entity or
other member of the Inmarsat group assumes the related liabilities hereunder of
Inmarsat to perform this Agreement, the foregoing events will not constitute an
event of termination hereunder;
 
(c) by Inmarsat, in the event that MSVLP, MSV Canada or SkyTerra suffers or
permits the appointment of a receiver for its business or assets, initiates or
becomes subject to voluntary or involuntary proceedings under any bankruptcy or
insolvency law (which proceedings remain undismissed for thirty (30) days), or
is wound up or liquidated, becomes insolvent or otherwise unable to pay its
debts as they fall due, or is in default (and any period for remedy has expired)
in relation to any of its material obligations to any material third party
creditor or lender; provided, however, that in the event that one of the
foregoing events occurs with respect to one or two of the MSV Parties, where the
remaining MSV Party(ies) assumes the related liabilities hereunder of such other
MSV Party to perform this Agreement, the foregoing events will not constitute an
event of termination hereunder;
 
34

--------------------------------------------------------------------------------


 
(d) by the MSV Parties, in the event that Inmarsat shall breach any material
provision of this Agreement and shall not have remedied such breach (where
capable of remedy) within 60 days following written notice from Inmarsat of such
breach; or
 
(e) by Inmarsat, in the event that any of the MSV Parties shall breach any
material provision of this Agreement and shall not have remedied such breach
(where capable of remedy) within 60 days following written notice from any of
the MSV Parties of such breach.
 
 Section 7.3 Regulatory Change. Without limiting any specific provision herein
to the contrary, if any court or federal, state or local government authority or
international body with jurisdiction orders or takes any action which becomes
effective and which requires the termination or material modification of this
Agreement to comply with such action or otherwise with Applicable Law (a
“Permissibility Determination”), the Parties shall use their respective best
efforts to renegotiate this Agreement in good faith and recast this Agreement in
terms that are likely to cure the defects caused by the Permissibility
Determination while maintaining the benefit of the bargain to the Parties
hereunder and to return a balance of benefits to the Parties comparable to the
balance of benefits provided by the Agreement in its current terms and otherwise
in a manner consistent with this Agreement. If the Parties are unable to recast
this Agreement in a manner that cures such defects and otherwise is mutually
agreeable to the Parties, this Agreement will terminate, subject to Section 7.4,
effective on such date as the Parties’ activities are required to terminate
pursuant to the Permissibility Determination.
 
 Section 7.4 Force Majeure. If any Party is affected by Force Majeure it shall
immediately notify the other Parties of the nature and extent of the Force
Majeure event. No Party shall be deemed to be in breach of this Agreement, or
otherwise be liable to another Party, by reason of any delay in performance, or
non-performance, of any of its obligations under this Agreement to the extent
that such delay or non-performance is due to any Force Majeure of which it has
notified the other Parties and the time for performance of that obligation shall
be extended accordingly. Each Party shall use its reasonable efforts to minimize
the effects of or shorten the duration of any Force Majeure event and resume the
performance of its obligations under this Agreement as soon as possible. If the
Force Majeure in question prevails for a continuous period in excess of one
hundred eighty (180) days and prevents any Party from carrying out any of its
material obligations hereunder (which for the avoidance of doubt shall without
prejudice to the generality of the foregoing include any obligation to pay money
in excess of $1,000,000, any obligation to issue stock and any obligation to
implement any Spectrum Plan), the Parties shall enter into bona fide discussions
with a view to mitigating its effects, or to agreeing upon such alternative
arrangements as may be fair and reasonable and failing agreement on the same
within a further 90 days, any Party may unilaterally and in its absolute
discretion terminate this Agreement with immediate effect by notice in writing
to the other Parties.
 
35

--------------------------------------------------------------------------------


 
Section 7.5 Survival. Notwithstanding the termination of this Agreement,
Sections 3.2, 3.3, 3.4, 3.5, 5 and 7.5 (and related Exhibits) shall survive such
termination as set forth therein and Articles 4, 6, 8, 9 and this Article 7
shall survive to the extent that such survival is necessary or appropriate for
the enforcement of the rights and obligations of the Parties under (i) the
surviving Sections detailed above or which accrued on or prior to termination of
this Agreement, and (ii) any other provisions of this Agreement which are
expressly or by implication to come into or continue in force after such
termination, and, in the case of clauses (i) and (ii), any Article, Section or
provision hereof required to implement or establish the meaning of such
provisions.
 
ARTICLE 8 - INDEMNIFICATION
 
Section 8.1 Indemnification by the Parties; Limitation of Liability.
 
(a) The MSV Parties shall defend, indemnify and hold harmless any Inmarsat
Affiliated Party from and against any and all damages, liabilities, losses,
judgments and costs and expenses (including reasonable attorneys fees)
(collectively “Damages”) incurred by any Inmarsat Affiliated Party in connection
with the defense or settlement of all claims, suits, judgments, proceedings or
causes of action brought by any third Person (collectively “Claims”) in which
any Inmarsat Affiliated Party may be involved or threatened to be involved, as a
party or otherwise, arising out of the willful default by any of the MSV Parties
of their respective material obligations hereunder.
 
(b) Inmarsat shall defend, indemnify and hold harmless any MSV Affiliated Party
from and against any and all Damages incurred by any MSV Affiliated Party in
connection with the defense or settlement of any Claims by any third Person in
which any MSV Affiliated Party may be involved or threatened to be involved, as
a party or otherwise, arising out of (i) the willful default by Inmarsat of its
material obligations hereunder or (ii) after the MSV Parties have made the final
payment required upon completion of the Phase 1 Transition (as described in
Sections 4.3(b) and 4.4) and provided further that the MSV Parties continue to
act in full compliance with the terms of this Agreement, any interference caused
to End Users by the operation of the MSV Network, as long as the MSV Network is
operated in accordance with this Agreement, including any operating and
technical parameters applicable thereto in accordance with this Agreement.
 
(c) Subject to the terms and conditions set forth in this Agreement and the
Spectrum Plans, and so long as the MSV Parties continue to act in full
compliance with the terms of this Agreement and the MSV Network is operated
pursuant to the then-applicable Spectrum Plan and otherwise in accordance with
this Agreement and any technical and operational parameters applicable to them,
and the terms of all governmental licenses after the MSV Parties have made the
final payment required upon the Phase 1 Completion Date (as described in
Sections 4.3(b) and 4.4), Inmarsat agrees that neither it nor any of its
Affiliates or Related Parties shall take any legal or other action or file any
claim or charge seeking remedies or redress, including injunctive or equitable
relief, against the MSV Parties or any of their Affiliates or Related Parties,
directly or indirectly, including in any court or with any Administration or
other regulatory agency or body, based on or related to interference caused to
end-users of the Inmarsat Network by the MSV Parties’ operation of the MSV
Network as aforesaid.

36

--------------------------------------------------------------------------------


 
Section 8.2 Indemnification Procedure.
 
(a) Each MSV Affiliated Party or each Inmarsat Affiliated Party (an “Indemnified
Party,” as applicable) will give the Indemnifying Party prompt written notice of
any Claims with respect to which such Indemnified Party seeks indemnification
pursuant to Section 8.1 hereof promptly after written notice of such action,
suit or proceeding was provided to the Indemnified Party. The failure to so
notify the Indemnifying Party under this Section 8.2 will not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that such
failure actually prejudices the Indemnifying Party, whether by adversely
affecting the Indemnifying Party’s ability to defend such Claim, or increasing
the amount of the Indemnifying Party’s liability, or otherwise.
 
(b) The Indemnified Party shall be entitled, at the sole expense and liability
of the Indemnifying Party, to exercise full control of the defense, compromise
or settlement of any Claim, unless the Indemnifying Party within thirty
(30) days after the delivery of notice by the Indemnified Party pursuant to
Section 8.2 hereof shall: (i) notify such Indemnified Party in writing of the
intention of the Indemnifying Party to assume the defense of such Claim; and
(ii) retain legal counsel to conduct the defense of such Claim reasonably
satisfactory to such Indemnified Party.
 
(c) If the Indemnifying Party assumes the defense of such Claim, then the
Indemnifying Party may, subject to the provisions of this Section 8.2, exercise
full control of the defense, compromise or settlement of such Claim (provided,
that any such compromise or settlement shall be subject to the consent of the
Indemnified Party in accordance with Section 8.2 hereof), and the Indemnified
Party shall cooperate with the Indemnifying Party in any manner reasonably
requested by the Indemnifying Party in connection with the defense, compromise
or settlement thereof. If the Indemnifying Party assumes the defense of any such
Claim in accordance herewith, the Indemnified Party shall have the right to
employ separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of such Indemnified
Party unless:
 
(i) the Indemnifying Party has agreed to pay such fees and expenses;
 
(ii) any Damages other than the payment of monetary damages is sought against
such Indemnified Party; or
 
(iii) the named parties to any such Claim (including any impleaded parties)
include an Indemnified Party and the Indemnifying Party or one or more other
Indemnified Parties, and there is a reasonable likelihood of a conflict of
interest between such Indemnified Party and the Indemnifying Party or any such
other Indemnified Party in the conduct of the defense thereof, and in any such
case, the reasonable fees and expenses of such separate counsel shall be paid by
the Indemnifying Party.
 
If the Indemnifying Party declines to take over the defense, it must, at its own
expense, comply in good faith with any reasonable request the Indemnified Party
may make with respect to the Claim.

37

--------------------------------------------------------------------------------


 
(iv) If the Indemnifying Party elects to direct the defense of any such Claim,
the Indemnified Party shall not pay, or permit to be paid, any part of any Claim
arising from such asserted liability unless (i) the Indemnifying Party withdraws
from the defense of such asserted liability, (ii) a final judgment from which no
appeal may be taken by or on behalf of the Indemnified Party is entered against
the Indemnified Party for such liability, or (iii) the Indemnified Party
executes a written waiver of its right to indemnification pursuant to this
Article 8, such waiver to be in form and substance reasonably satisfactory to
the Indemnifying Party. If the Indemnifying Party does not elect to defend, or
if, after commencing or undertaking any such defense, the Indemnifying Party
fails to prosecute or withdraws from such defense, the Indemnified Party shall
have the right to undertake the defense or settlement thereof, at the
Indemnifying Party’s expense. If the Indemnified Party assumes the defense of
any such Claim pursuant to this Section 8.2 and proposes to settle such Claim
prior to a final judgment thereof or to forgo appeal with respect thereto, then
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof and the Indemnifying Party shall have the right to participate in the
settlement or prosecute such appeal, in each case at the Indemnifying Party’s
expense. The Indemnifying Party shall not, without the prior written consent of
such Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed), settle or compromise or consent to entry of any
judgment with respect to any such Claims (A) in which any Damages other than the
payment of monetary damages is or may be sought against such Indemnified Party;
or (B) which does not include as an unconditional term thereof the giving by the
claimant, Person conducting such investigation or initiating such hearing,
plaintiff or petitioner to such Indemnified Party of a release from all
liability with respect to such and all other Claims (known or unknown) arising
or which might arise out of the same facts.
 
Section 8.3 Protection of Proprietary Technology. Each of the MSV Parties, on
the one hand, and Inmarsat, on the other hand, shall assist the other at such
other’s expense in the procurement, protection, and maintenance of such Party’s
rights in and to the Proprietary Technology in accordance with this Section 8.3.
Notwithstanding any other provision of this Article 8 to the contrary, (a) the
MSV Parties may, in their sole discretion, commence or prosecute and effect the
disposition of any claims or suits relative to the infringement,
misappropriation and/or unauthorized use of any of the MSV Parties’ Proprietary
Technology, and Inmarsat shall have no right to commence or prosecute or effect
the disposition of any such claims or suits or institute any action or take any
action with respect thereto, and (b) Inmarsat may, in its sole discretion,
commence or prosecute and effect the disposition of any claims or suits relative
to the infringement, misappropriation and/or unauthorized use of any of
Inmarsat’s Proprietary Technology of which it may become aware, and no MSV Party
shall have any right to commence or prosecute or effect the disposition of any
such claims or suits or institute any suit or take any action with respect
thereto. Each Party shall cooperate fully with the other Parties in connection
with any such claims or suits and undertakes to furnish full assistance to the
other Parties in the conduct of all proceedings in regard thereto. The MSV
Parties shall promptly notify Inmarsat of any infringement, misappropriation or
unauthorized uses by others of any Inmarsat Proprietary Technology, and Inmarsat
shall promptly notify the MSV Parties of any actual or suspected infringement,
misappropriation or unauthorized uses by others of any of the MSV Parties’
Proprietary Technology of which it may become aware.
 
38

--------------------------------------------------------------------------------


 
ARTICLE 9 - MISCELLANEOUS
 
Section 9.1 Confidentiality. Each Party agrees to maintain the Confidential
Information of the other Parties in confidence. Without limiting the generality
of the foregoing, each Party shall keep, file and store such Confidential
Information, together with any notes or other material incorporating or relating
to the Confidential Information, in a manner consistent with its confidential
nature and to take all appropriate action, whether by instruction, agreement or
otherwise, to ensure that its trustees, directors, officers, employees and
agents do not disclose or use the Confidential Information of the other Parties,
directly or indirectly, for any purpose other than in connection with the
performance of the respective Party’s obligations under this Agreement.
Notwithstanding the foregoing, any of the Parties may disclose Confidential
Information (a) required to be disclosed by any Applicable Law or any rule or
regulation of any governmental authority or securities exchange or regulator,
including in connection with any regulatory filing; provided, however, that the
Person making such disclosure shall (i) use its best commercial efforts to limit
such disclosure, (ii) if possible, provide the other Parties with advance notice
of such disclosure and cooperate with such other Parties in connection with any
proceeding instituted to prevent such disclosure, and (iii) if still required to
make such disclosure following such efforts, make such disclosure only to the
extent so required and notify the other Parties of the Confidential Information
so disclosed; (b) to any of its attorneys, accountants, agents or advisors
(provided, that such individuals agree to be bound by the provisions of this
Section 9.1); (c) to its investors to the extent such information is customarily
disclosed to them in connection with similar transactions; and (d) to the extent
necessary to enforce such Party’s rights under this Agreement.
 
Section 9.2 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next Business Day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with an internationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, addressed to the respective Party as follows:
 
If to MSVLP, to:


Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston VA 20191-2718
Attn: General Counsel
Phone: 703-390-2718
Fax: 703-390-2770


If to MSV Canada, to:


Mobile Satellite Ventures (Canada) Inc.
1601 Telesat Court Ottawa, ON
K1B, 1B9
Attn: Secretary
Phone: 613-742-4151
Fax: 613-742-4113

39

--------------------------------------------------------------------------------




If to SkyTerra, to:


SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston VA 20191-2718
Attn: General Counsel
Phone: 703-390-2718
Fax: 703-390-2770


If to Inmarsat:


Inmarsat Global Limited
99 City Road
London EC1Y 1AX
United Kingdom
Attn: General Counsel
Phone : +44 20 7728 1000
Fax : +44 20 7728 1650


Section 9.3 Binding Effect, Successors and Assigns. Except as expressly provided
in this Agreement, nothing in this Agreement, express or implied, is intended or
shall be construed to confer upon or give any Person (including creditors,
stockholders, members and Affiliates of any of MSVLP, MSV Canada, SkyTerra and
Inmarsat) other than MSVLP, MSV Canada, SkyTerra and Inmarsat any remedy or
claim under or by reason of this Agreement or any term, covenant or condition
hereof, all of which shall be for the sole and exclusive benefit of MSVLP, MSV
Canada, SkyTerra and Inmarsat. Except as expressly provided herein, this
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of MSVLP, MSV Canada, SkyTerra and Inmarsat and their respective
successors and permitted assigns; provided, however, that no MSV Party may
assign this Agreement, or assign any of its rights or delegate any of its
obligations hereunder, without the prior written consent of Inmarsat, and
Inmarsat may not assign this Agreement, or assign any of its rights or delegate
any of its obligations hereunder, without the prior written consent of the MSV
Parties. Any attempt to assign such rights or obligations in violation of this
Section 9.3 shall be deemed null and void. Notwithstanding anything to the
contrary in the foregoing, any of the MSV Parties may assign or transfer this
Agreement or any of its rights or obligations hereunder to another MSV Party
without the consent of (but with prior notice to) Inmarsat and any of the
Parties may assign or transfer this Agreement or any of its rights or
obligations hereunder without the consent of (but with prior notice to) the
other Parties (a) to a successor in interest to all or substantially all of its
assets and licenses, (b) to the surviving entity in any merger, consolidation,
reorganization or similar transaction to which such Party is a party, or (c) to
an Affiliate (provided, that the transferring Party guarantees the obligations
of the Affiliate transferee).
 
40

--------------------------------------------------------------------------------


 
Section 9.4 Amendments and Waivers. The provisions of this Agreement, including
the provision of this sentence, may not be amended, modified or supplemented
unless approved in writing by each of MSVLP, MSV Canada, SkyTerra and Inmarsat.
No waiver of any right or remedy or of compliance with any provisions hereof,
and no consent provided for herein, shall be effective unless evidenced by an
instrument in writing executed by the Party sought to be charged with such
waiver or consent. The rights and remedies herein expressly provided are
cumulative and not exclusive of any other rights or remedies which any Party
would otherwise have at law, in equity, by statute or otherwise.
 
Section 9.5 Allocation Between MSVLP, MSV Canada and SkyTerra. Notwithstanding
anything contained herein to the contrary, Inmarsat acknowledges and agrees that
as between MSVLP, MSV Canada and SkyTerra, the MSV Parties have discretion to
allocate between themselves and their Networks (a) the obligations and benefits
with respect to each of the Spectrum Plans and (b) the exercise of any and all
rights hereunder.
 
Section 9.6 Governing Law. This Agreement shall be construed in accordance with
and governed exclusively by the law of the State of New York (without giving
effect to any conflicts or choice of law provisions that would cause the
application of the domestic substantive laws of any other jurisdiction).
 
Section 9.7 Disputes; Exclusive Jurisdiction; Waiver of Jury Trial.
 
(a) Except in the event of a dispute to be dealt with by an Arbitration in
Sections 3.2, 3.3 and 3.5, in the event of any dispute arising under this
Agreement, before pursuing any legal remedies or taking any other remedial
action, the Party wishing to raise such dispute shall give each other Party
written notice of such dispute, including reasonable detail and information to
enable the other Parties to gain an understanding of the issues involved.
Following receipt of such written notice, the Parties agree that they shall
promptly cooperate in good faith to seek a mutually satisfactory resolution of
such dispute through a process of discussions and/or meetings involving
escalating levels of management of the Parties, culminating, if necessary, in a
discussion between the Parties’ respective CEO’s, with every effort being made
to have such meeting occur within thirty (30) days of the date of receipt of the
initial written notice of the dispute, or as soon thereafter as practicable. If,
following such discussions and despite the efforts of the Parties, a mutually
satisfactory resolution cannot be reached, the Parties may then pursue any and
all remedies available to them pursuant to this Agreement.
 
(b) Each of the MSV Parties and Inmarsat hereby irrevocably submits to the
exclusive jurisdiction of the New York courts, including the federal and state
courts for the purpose of any action or proceeding arising out of or relating to
this Agreement, and each Party hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined exclusively in
such courts. Each Party agrees that a final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

41

--------------------------------------------------------------------------------


 
Section 9.8 Time of the Essence; Remedies; Specific Performance.
 
(a) The Parties agree that time is of the essence in this Agreement.
 
(b) Except in the event of a willful or intentional breach, a Party’s remedies
for other Parties’ breaches under this Agreement shall not include any indirect,
special, incidental, consequential or punitive damages (such as lost profits,
revenues, business or opportunities or loss of use), of the other party or of
any third party (whether foreseeable or not), but shall include any direct
damages or any other relief available to it at law or in equity to ensure that
the intended respective benefits are realized by each Party regardless of the
prescribed implementation timeframe. For the purposes of the foregoing sentence,
“direct damages” will (among other damages) include the reasonable fair market
value of any right or benefit (including without limitation access to spectrum)
with respect to which the injured Party is deprived.
 
(c) Further, each of the MSV Parties and Inmarsat acknowledges that each Party
and its businesses and operations are unique, and recognizes and affirms that in
the event of a breach of this Agreement by one of the Parties, the other
Party(ies) would be irreparably harmed, monetary damages would be inadequate and
the other Party would have no adequate remedy at law. Accordingly, in the event
of any such breach, the non-breaching Party may, in addition to any other rights
and remedies existing in their favor, enforce its rights and the other Party’s
obligations hereunder by an action or actions for specific performance,
injunctive or other relief, without any requirement of proving actual damages or
posting any bond or other security. For purposes of further clarity, each Party
shall be entitled to seek injunctive relief with respect to any act or failure
to act by the other Party(ies) or any of their Affiliates which act or failure
to act is necessary to prevent any restriction, deprivation, interference with
or material limitation on the rights under this Agreement of, or benefits
intended to be accrued under this Agreement by, the Party seeking such
injunctive relief from occurring, or to remedy any such act or omission.
 
Section 9.9 No Implied Waivers. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representations, warranties, agreements, covenants, obligations or commitments
contained herein or made pursuant hereto. The waiver by any Party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach. Except where a time period is specified, no
delay on the part of any Party in the exercise of any right, power, privilege or
remedy hereunder shall operate as a waiver thereof, nor shall any exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any other right, power, privilege or remedy. Said rights and
remedies are given in addition to any other rights the Parties may have by law,
statute, ordinance or otherwise.


Section 9.10 Relationship. Nothing in this Agreement shall be construed to
render Inmarsat and either MSV Party partners or joint venturers or to impose
upon any of them any liability as such except as specifically contemplated in
this Agreement. No Party has any authorization to enter into any contracts or
assume any obligations for another Party or make any warranties or
representations on behalf of another Party.
 
42

--------------------------------------------------------------------------------




Section 9.11 Severability. If any covenant or provision hereof is determined to
be void or unenforceable in whole or in part, it shall not be deemed to affect
or impair the validity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than over-breadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the Parties to the maximum extent possible, consistent with
Applicable Law and public policy.


Section 9.12 Interpretation. Each Party has agreed to the use of the particular
language of the provisions of this Agreement, and any questions of doubtful
interpretation shall not be resolved by any rule or interpretation against the
draftsman, but rather in accordance with the fair meaning thereof, having due
regard to the benefits and rights intended to be conferred upon the Parties and
the limitations and restrictions upon such rights and benefits intended to be
provided.
 
Section 9.13 Expenses. Each Party shall pay its own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
and documents contemplated hereby, including the fees and expenses of
accountants and counsel.


Section 9.14 Compliance with Law. The Parties agree that this Agreement shall be
interpreted at all times to comply with applicable legal requirements, including
all applicable regulatory requirements. For the purposes of clarity, without
limiting the generality of the foregoing, to the extent that any provisions in
this Agreement include time periods for performance which are not consistent
with applicable legal requirements, such provisions shall be interpreted and
applied consistent with applicable legal requirements.
 
Section 9.15 No Recourse. Notwithstanding anything contained in this Agreement
to the contrary, it is expressly understood and agreed by the Parties hereto
that each and every representation, warranty, covenant, undertaking and
agreement made in this Agreement was not made or intended to be made as a
personal representation, undertaking, warranty, covenant or agreement on the
part of any incorporator, stockholder, director, officer, partner, member,
manager, employee or agent, past, present or future, or any of them, and any
recourse, whether in common law, in equity, by statute or otherwise, against any
of them in connection with the matters set forth in this Agreement is hereby
forever waived and released.
 
Section 9.16 No Reliance. The Parties acknowledge that (a) nothing contained in
this Agreement or otherwise shall obligate the Parties to enter into any further
business relationship or agreement, and (b) no Party is relying on the other
Party or Parties in operating or developing its respective businesses. Except as
expressly set forth in this Agreement, there shall be no obligation whatsoever
on the part of any Party, unless agreed to in writing by the Parties.
 
Section 9.17 Entire Agreement. This Agreement represents the entire
understanding and agreement among the Parties hereto with respect to the subject
matter of and the transactions contemplated hereby and thereby and supersede all
prior negotiations among the Parties with respect to the transactions
contemplated hereby and thereby.
 
43

--------------------------------------------------------------------------------


 
Section 9.18 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Each Party hereto will
receive by delivery or facsimile or other electronic transmission a duplicate
original of the Agreement executed by each Party hereto, and each Party hereto
agrees that the delivery of the Agreement by facsimile or other electronic
transmission will be deemed to be an original of the Agreement so transmitted.
 
[The Remainder Of This Page Is Intentionally Left Blank]
 
44

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Cooperation
Agreement as of the date first written above.



 
MOBILE SATELLITE VENTURES LP
         
By:
Its General Partner, Mobile Satellite
Ventures GP Inc.
           
By:
/s/ Alexander H. Good    
Name:
Alexander H. Good    
Title:
Vice Chairman, Chief Executive Officer and President            
MOBILE SATELLITE VENTURES (CANADA) INC.
         
By:
/s/ Elizabeth Creary    
Name:
Elizabeth Creary    
Title:
Vice President, Corporate Counsel and Secretary            
SKYTERRA COMMUNICATIONS, INC.
         
By:
/s/ Scott Macleod    
Name:
Scott Macleod    
Title:
Executive Vice President, Chief Financial Officer and Treasurer            
INMARSAT GLOBAL LIMITED
         
By:
/s/ Rupert Pearce    
Name:
Rupert Pearce    
Title:
Group General Counsel  

 

--------------------------------------------------------------------------------




EXHIBIT A
 
DEFINITIONS
 
1.5 GHz means the 1525-1544 and 1545-1559 MHz frequencies.
 
1999 SSA means the spectrum sharing agreement entered into by the parties to the
Mexico City MOU for the year 1999, dated June 5, 1998, together with any and all
subsequent revisions, including those dated July 16, 1999 and October 4, 1999,
and any annexes or exhibits incorporated therein by reference.
 
Acceleration Notice has the meaning ascribed thereto in Section 3.2(b)(ii).
 
Acceleration Payment has the meaning ascribed thereto in Section 4.3(a).
 
Additional L-Band Spectrum has the meaning ascribed thereto in Section 3.4(a). 
 
Administrations means the agencies of the governments of the United Kingdom,
Canada, and the United States responsible for the international coordination of
the Parties’ satellite systems.
 
Affiliate means, with respect to a specified Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with, the
specified Person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
 
Affiliated Party means (a) in the case of the MSV Parties, the MSV Parties,
their Affiliates and their directors, partners, employees or officers and (b) in
the case of Inmarsat, Inmarsat, its Affiliates, and their directors, partners,
employees or officers. 
 
Agreement has the meaning ascribed thereto in the preamble.
 
Alternative Default Spectrum Plan has the meaning ascribed thereto in Section
3.2(c)(iv).
 
AMS(R)S means Aeronautical Mobile Satellite (Route) Service.
 
Applicable Law means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement or decision of or agreement with or by any government,
any governmental entity, department, commission, board, agency or
instrumentality, and any court, tribunal or judicial or arbitral body, whether
federal, state, local or foreign.
 
Arbitrations means the arbitrations under Section 3.2, 3.3 and/or 3.5 of this
Agreement.
 
ATC has the meaning ascribed thereto in the recitals. 
 
ATC Operator means an operator providing an ATC service in accordance with this
Agreement and for the purposes of Section 3.5 shall mean any of the MSV Parties.
 
A-1

--------------------------------------------------------------------------------


 
Availability Period means the period of twenty-four (24) months following the
Signing Date and, following occurrence of the Effective Date, extending
throughout the period during which the Phase 1 Notice can be given (but for the
possible lack of availability of the Intended Spectrum).
 
Business Day means any day other than Saturday or Sunday or any day on which
banks are generally not open for business in New York City.
 
Claims has the meaning ascribed thereto in Section 8.1(a).
 
Confidential Information means any confidential or secret information or data of
the Party disclosing such information, including confidential or secret
(i) scientific or technical information of a Party; (ii) information relating to
the current or proposed business, sales and marketing plans of the Party
disclosing such information and financial information related thereto;
(iii) drawings, designs, computer programs and software devices; (iv) costs and
pricing information; (v) identification of personnel or other possible resources
for possible use in the business of the Party disclosing such information; or
(vi) the terms of this Agreement; provided, however, that the term “Confidential
Information” shall not include any information that (a) is now in or
subsequently enters the public domain through means other than direct or
indirect disclosure by any Person hereto in violation of the terms of the
Agreement, (b) is already in the possession of the Person receiving such
information free of any obligation of confidence to the Person disclosing such
information, or (c) is lawfully communicated to the Person receiving the
information by a third Person, free of any confidential obligation, subsequent
to the time of communication thereof by, through or on behalf of a Party.
 
Coordinated Networks has the meaning ascribed to it in Section 3.3(a)(i).
 
Coordination Forum has the meaning ascribed thereto in Section 5.5(e).
 
Current ATC License means the ATC license granted by the FCC to MSVLP’s wholly
owned subsidiary on November 8, 2004 (FCC document number DA 04-3553).
 
Damages has the meaning ascribed thereto in Section 8.1(a).
 
Disputed Spectrum has the meaning ascribed thereto in Section 3.2(a)(i).
 
Dubai MOU means the Dubai Memorandum of Understanding dated as of December 14,
1997.
 
Effective Date means the date that an investment in SkyTerra, MSVLP, or MSV
Canada yielding net cash proceeds of $100 million or more (a “Triggering
Investment”) is consummated and identified in writing by the MSV Parties as the
Triggering Investment, and such net cash proceeds are available to the MSV
Parties for general corporate purposes provided always that the Effective Date
may not be later than the date falling two years following the Signing Date.
 
Effective Date Balance Shares has the meaning ascribed thereto in Section 4.1.
 
Effective Date Shares has the meaning ascribed thereto in Section 4.1.
 
Effective Date Value has the meaning ascribed thereto in Section 4.1.
 
A-2

--------------------------------------------------------------------------------


 
End Users has the meaning ascribed thereto in Section 2.2.
 
Fair Market Value has the same meaning ascribed thereto in Section 4.6.
 
FCC means the Federal Communications Commission of the United States of America.


First Installment has the meaning ascribed thereto in Section 4.3(b).


First Issue Date has the meaning ascribed thereto in Section 4.1.


First Phase 2 Payment has the meaning ascribed thereto in Section 4.5(a).


Five Years Payment Amount has the meaning ascribed thereto in Section 4.5(b).


Force Majeure means, in relation to any Party, any act, event, cause or
circumstances beyond the reasonable control and without fault or negligence of
that Party, including but not limited to:
 
(a) act of God, peril of the sea, accident of navigation, war, sabotage,
terrorist attack, riot, insurrection, civil commotion, national emergency,
(whether in fact or by law) martial law, fire, lightning, flood, cyclone,
earthquake, landslide, storm or other adverse weather conditions, explosion,
power shortage, strike or other labor dispute (other than solely affecting the
Party’s employees) epidemic, quarantine, radiation or radioactive contamination;
 
(b) action or inaction of any governmental or regulatory body (other than any of
the Administrations, the ITU or any other governmental, inter-governmental, or
other regulatory body having jurisdiction in the area of communications services
or radio spectrum), including expropriation, restraint, prohibition,
intervention, requisition, requirement, direction or embargo by legislation,
regulation, decree or other legally enforceable order or refusal to grant or
revoke a license if such refusal is not occasioned by failure of the Party to
apply therefor, prosecute applications as necessary or to comply with applicable
law or regulation;
 
(c) externally caused transmission or satellite failure or satellite launch
failure or delay or satellite malfunction; and
 
(d) breakdown or unavailability of third party plant, machinery or equipment.
 
Foreign Official has the meaning ascribed thereto in Section 6.6(b).
 
Future Satellite means any of the Parties’ satellites that are not included in
the L-band Coordination Plan, other than a Replacement Satellite.
 
Geologic Migration has the meaning ascribed thereto in Section 3.2(a)(iv).
 
Indemnified Party has the meaning ascribed thereto in Section 8.2(a).
 
Indemnifying Party means as applicable: (i) Inmarsat, if an MSV Affiliated Party
is the Indemnified Party pursuant to Section 8.1 hereof, or (ii) the MSV
Parties, if an Inmarsat Affiliated Party is the Indemnified Party pursuant to
Section 8.1 hereof.
 
A-3

--------------------------------------------------------------------------------


 
Industry Canada means the Canadian Federal Department of Industry or any
successor agency thereto.
 
Inmarsat has the meaning ascribed thereto in the preamble.
 
Inmarsat Network means the MSS and ATC system operated from time to time by
Inmarsat or any of its Affiliates.
 
Intended Spectrum has the meaning ascribed thereto in Section 3.4(b).
 
ITU means the International Telecommunication Union.
 
ITU Radio Regulations means the Radio Regulations of the International
Telecommunications Union.
 
ITU Region 1 means the geographic area designated as Region 1 by the ITU.
 
ITU Region 2 means the geographic area designated as Region 2 by the ITU and
being the subject matter of L-band spectrum coordination under the Mexico City
MOU.
 
ITU Region 3 means the geographic area designated as Region 3 by the ITU.
 
L-band means the frequencies 1525-1544/1545-1559 MHz and
1626.5-1645.5/1646.5-1660.5 MHz.
 
L-band Coordination Plan has the meaning ascribed thereto in Section 3.3(a)(i).
 
Licensed Field of Use means the provision of MSS and/or ATC services in the
L-band.
 
Mexico has the meaning ascribed thereto in Section 3.4(a).
 
Mexico City MOU means the Mexico City Memorandum of Understanding, dated as of
June 18, 1996.
 
Minimum Period has the meaning ascribed thereto in Section 2.6.
 
MSS means mobile satellite services.
 
MSV ATC License Mod has the meaning ascribed thereto in Section 5.1.
 
MSV Canada has the meaning ascribed thereto in the preamble.
 
MSV Network means the MSS and ATC system operated from time to time by the MSV
Parties or any of them.
 
MSV Party or MSV Parties has the meaning ascribed thereto in the preamble.
 
MSV Payment Default has the meaning ascribed thereto in Section 4.5(c).
 
A-4

--------------------------------------------------------------------------------


 
MSVLP has the meaning ascribed thereto in the preamble.
 
New MSV Frequencies has the meaning ascribed thereto in Section 3.2(a)(i)(D).
 
North America means MSV Regions A and B as set forth in Appendix A to these
Definitions.


Ofcom means the Office of Communications of the United Kingdom.
 
Other Securities has the meaning ascribed thereto in Section 4.6(b).
 
Party or Parties means any of the MSV Parties and Inmarsat.
 
Permissibility Determination has the meaning ascribed thereto in Section 7.3.
 
Person means a human being, labor organization, partnership, firm, enterprise,
association, joint venture, corporation, limited liability company, cooperative,
legal representative, foundation, society, political party, estate, trust,
trustee, trustee in bankruptcy, receiver or any other organization or entity
whatsoever.
 
Phase 0 Block has the meaning ascribed thereto in Section 3.2(a)(ii).
 
Phase 0 Block Loan Agreement has the meaning ascribed thereto in Section
3.2(a)(ii).
 
Phase 0 Spectrum Plan has the meaning ascribed thereto in Section 3.2(a).
 
Phase 0 Transition has the meaning ascribed thereto in Section 3.2(a)(iv).
 
Phase 1 Alternative Spectrum Plan – With Intended Spectrum has the meaning
ascribed thereto in Section 3.2(c)(i).
 
Phase 1 Alternative Spectrum Plan – Without Intended Spectrum has the meaning
ascribed thereto in Section 3.2(c)(ii).
 
Phase 1 Alternative Spectrum Plans has the meaning ascribed thereto in Section
3.2(c)(iv).
 
Phase 1 Completion Date has the meaning ascribed thereto in Section 3.2(b)(ii).
 
Phase 1 Condition has the meaning ascribed thereto in Section 3.4(c).
 
Phase 1 Balance Shares has the meaning ascribed thereto in Section 4.4.
 
Phase 1 Compensation has the meaning ascribed thereto in Section 4.3(b).
 
Phase 1 Election has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 1 Final Regulatory Approval has the meaning ascribed thereto in Section
3.2(b)(ii).
 
Phase 1 Notice has the meaning ascribed thereto in Section 3.2(b)(i).
 
A-5

--------------------------------------------------------------------------------


 
Phase 1 Notice Date has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 1 Notice Period has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 1 Shares has the meaning ascribed thereto in Section 4.4.
 
Phase 1 Spectrum Plan has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 1 Transition has the meaning ascribed thereto in Section 3.2(b)(ii).
 
Phase 1 Value has the meaning ascribed thereto in Section 4.4.
 
Phase 1A Date has the meaning ascribed thereto in Section 3.2(c).
 
Phase 1A Election has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 1A Spectrum Plan has the meaning ascribed thereto in Section 3.2(b)(i).
 
Phase 2 Annual Payment has the meaning ascribed thereto in Section 4.5(a).
 
Phase 2 Completion Date has the meaning ascribed thereto in Section 3.2(d)(ii).
 
Phase 2 Condition has the meaning ascribed thereto in Section 3.4(c).
 
Phase 2 Notice has the meaning ascribed thereto in Section 3.2(d)(i).
 
Phase 2 Notice Period has the meaning ascribed thereto in Section 3.2(d)(i).
 
Phase 2 Spectrum Plan has the meaning ascribed thereto in Section 3.2(d)(i).
 
Phase 2 Transition has the meaning ascribed thereto in Section 3.2(d)(ii).
 
Plans has the meaning ascribed thereto in Section 3.1(a).
 
Possible Trial Market means one of the markets identified in Exhibit B.
 
Primary Default Spectrum Plan has the meaning ascribed thereto in Section
3.2(e).
 
Proprietary Technology means, with respect to any Party, all United States and
foreign registered patents and patent applications, as well as any and all
associated know-how and confidential information reasonably required to fully
utilize the aforementioned, relating or applicable (whether directly or
indirectly) to the Licensed Field of Use where such Party is either the owner or
licensee under a valid license containing terms which confer upon such Party the
right to grant sublicenses to third parties to use such intellectual property
and/or confidential information within the Licensed Field of Use.
 
Purpose has the meaning ascribed thereto in Section 2.6.
 
Registration Rights Agreement has the meaning ascribed thereto in Section 4.1.
 
A-6

--------------------------------------------------------------------------------


 
Related Party means an Affiliate, customer, reseller, agent, land earth station
operator or distributor of a Party.
 
Relevant Filings has the meaning ascribed thereto in Section 5.1.
 
Replacement Satellite means a satellite operating at substantially the same
orbit location as a Previously Coordinated Satellite or a Newly Coordinated
Satellite (i.e. within six degrees of the current location of such Previously
Coordinated Satellite or Newly Coordinated Satellite).
 
Russia has the meaning ascribed thereto in Section 3.4(a).
 
Signing Date has the meaning ascribed thereto in Section 1.4.
 
Sixth Anniversary has the meaning ascribed thereto in Section 3.2(a)(i)(A).
 
SkyTerra has the meaning ascribed thereto in the preamble.
 
SkyTerra Common Stock has the meaning ascribed thereto in Section 4.1.
 
Spectrum Plans has the meaning ascribed thereto in Section 3.1(a).
 
SSA has the meaning ascribed thereto in Section 3.1(c). 


Subscription Agreement has the meaning ascribed thereto in Section 4.1.
 
Term has the meaning ascribed thereto in Section 7.1.
 
Third Party Spectrum Plans has the meaning ascribed thereto in Section 3.1(a).
 
Tolled Spectrum has the meaning ascribed thereto in Section 3.2(a)(i)(A).
 
Tolling Period has the meaning ascribed thereto in Section 3.2(a)(i)(A).
 
Trial Frequencies has the meaning ascribed thereto in Section 2.5.
 
Trials has the meaning ascribed thereto in Section 2.1.
 
Trials End Date has the meaning ascribed thereto in Section 2.1.
 
Trigger Date has the meaning ascribed thereto in Section 3.2(b)(ii).
 
Trigger Balance Shares has the meaning ascribed thereto in Section 4.2.
 
Trigger Shares has the meaning ascribed thereto in Section 4.2.
 
Triggering Investment has the meaning ascribed thereto in the definition of
“Effective Date.”
 
A-7

--------------------------------------------------------------------------------


 
Exhibit A Definitions
Appendix A
 
MSV REGION A is the Area Inside the Green Line, MSV REGION B is the Area Inside
the White Line but Outside the Green Line
 
Mobile Satellite Logo [image1.jpg]
 
Polygon Coordinates for the Green Line
 
Mobile Satellite Logo [table1.jpg]
 
1

--------------------------------------------------------------------------------


 
Polygon Coordinates for the White Line
 
Mobile Satellite Logo [table2.jpg]
 
2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
POSSIBLE TRIAL MARKETS
 
Boulder, CO
Colorado Springs, CO
Tucson, AZ
Fresno, CA
Sacramento, CA
Billings, MN
Reno, NV
Wichita, KS
Dayton, OH
Madison, WI
Springfield, IL
Des Moines, IA
Omaha, NE
Austin, TX
Denver, CO
Detroit, MI
Ottawa, Ontario
Winnipeg, Manitoba


B-1

--------------------------------------------------------------------------------



EXHIBIT B1
 
FORM OF SUBSCRIPTION AGREEMENT
 
See Exhibit 10.2 to the Current Report on Form 8-K of SkyTerra Communications,
Inc. filed with the Securities and Exchange
Commission on December 21, 2007
 

--------------------------------------------------------------------------------



EXHIBIT B2
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
See Exhibit 10.3 to the Current Report on Form 8-K of SkyTerra Communications,
Inc. filed with the Securities and Exchange
Commission on December 21, 2007
 

--------------------------------------------------------------------------------



EXHIBIT B3
 
PHASE 0 BLOCK LOAN AGREEMENT (AND FORM TO BE CONFORMED FOR
COMMERCIAL TRIAL LOANS)
 
See Exhibit 10.4 to the Current Report on Form 8-K of SkyTerra Communications,
Inc. filed with the Securities and Exchange
Commission on December 21, 2007
 

--------------------------------------------------------------------------------


 